Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 1 of 95 PageID #: 563



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      Sherman Division


     ED BUTOWSKY, in his Individual              )
     And Professional Capacities                 )
                                                 )
             Plaintiff,                          )
                                                 )
     v.                                          )              Case No. 4:18-cv-442-ALM
                                                 )
                                                 )              TRIAL BY JURY
     DAVID FOLKENFLIK                            )              IS DEMANDED
     NATIONAL PUBLIC RADIO, INC.                 )
     EDITH CHAPIN                                )
     LESLIE COOK                                 )
                                                 )
     -and-                                       )
                                                 )
     PALLAVI GOGOI                               )
                                                 )
             Defendants.                         )
                                                 )


                            AMENDED COMPLAINT
             Plaintiff, Ed Butowsky, in his personal and professional capacities, by counsel,

     pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure (the “Rules”), files the

     following Amended Complaint against Defendants, David Folkenflik (“Folkenflik”),

     National Public radio, Inc. (“NPR”), Edith Chapin (“Chapin”), Leslie Cook (“Cook”),

     and Pallavi Gogoi (“Gogoi”), jointly and severally.

             Plaintiff seeks (a) compensatory damages and punitive damages in a sum not less

     than $57,000,000.00, (b) prejudgment interest on the principal sum awarded by the

     Jury from August 1, 2017 to the date of Judgment at the rate of five percent (5%) per




                                                 1
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 2 of 95 PageID #: 564



     year, and (c) costs – arising out of the Defendants’         defamation per se, business

     disparagement and civil conspiracy.

                                      I. INTRODUCTION




            1.      This is a case about collusion between a media correspondent and a

     lawyer. This case involves misconduct by the unethical and reckless journalist, who was

     spoon-fed a false narrative about President Trump and Fox News with instructions to leak

     the fake story online and in social media in the early morning hours of August 1, 2017.

            2.      The four (4) foundational principles of ethical journalism are:

            ●       Seek Truth and Report It;

            ●       Minimize Harm;

            ●       Act Independently; and

            ●       Be Accountable and Transparent.



                                                  2
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 3 of 95 PageID #: 565



     [https://www.spj.org/pdf/spj-code-of-ethics.pdf; see id., http://asne.org/resources-ethics-

     wapo;        http://asne.org/resources-ethics-wsj;   http://asne.org/resources-ethics-nyinteg;

     http://asne.org/resources-ethics-sananton; http://asne.org/resources-ethics-dallas].

             3.        NPR keeps and maintains an “ethics handbook”, which states that NPR’s

     “purpose is to pursue the truth. Diligent verification is critical.” NPR publicly represents

     that its goal is to “tell the truest story possible”. The NPR ethics handbook emphasizes:




     NPR admits that “errors of omission and partial truths can inflict great damage”.

     [http://ethics.npr.org/].

             4.        The evidence in this case demonstrates that Folkenflik – a journalist

     renowned for his bias against the Fox News Network (“Fox”) – knowingly, intentionally

     and recklessly violated every principle of ethical journalism when, acting in concert and



                                                     3
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 4 of 95 PageID #: 566



     conspiracy with Douglas H. Wigdor (“Wigdor”), he published and republished false and

     defamatory statements that harmed an innocent citizen, Plaintiff, Ed Butowsky.

            5.     Between August 1, 2017 and March 14, 2018, Folkenflik and NPR

     published multiple online articles and republished those articles to new target audiences

     via Twitter – articles and tweets in which they made and repeated false and defamatory

     statements of and concerning Butowsky, including:

                                        AUGUST 1, 2017

                 “Behind Fox News’ Baseless Seth Rich Story: The Untold Tale”
        https://www.npr.org/2017/08/01/540783715/lawsuit-alleges-fox-news-and-trump-
                              supporter-created-fake-news-story

            ●      Fox News’ May 16, 2017 story, “Seth Rich, slain DNC staffer, had contact
                   with WikiLeaks, say multiple sources”, was “baseless”;

            ●      The Fox News story was a “fake news story” (emphasis in original);

            ●      The Fox News story was a “deceptive story”;

            ●      “Butowsky presented himself as a good Samaritan who came across a
                   sliver of information about Seth Rich’s death and shared it with the
                   Riches”;

            ●      Wheeler did “not make great headway” in his investigation of the murder
                   of Seth Rich.

            ●      “The FBI informs Butowsky, Wheeler and Zimmerman that the agency is
                   not assisting the Washington, D.C., police on the investigation –
                   undercutting claims about an FBI report.”

            ●      “Zimmerman’s online story … cites Wheeler, incorporating two key
                   quotations from Wheeler that do not appear on video. In each, the private
                   investigator seemingly takes ownership of the accusations”;

            ●      “Despite his misgivings, Wheeler plays along” with the fake news
                   promoted by Butowsky and Zimmerman.




                                                4
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 5 of 95 PageID #: 567



                                      AUGUST 7, 2017

              “David Folkenflik: ‘Very Hard to Rule Out’ White House Involvement
                                    in Seth Rich Conspiracy”
      https://www.mediaite.com/online/david-folkenflik-very-hard-to-rule-out-white-house-
                              involvement-in-seth-rich-conspiracy/]

           ●      “Sadly, the way in which this White House has operated has forced people
                  to go out and to say things that are almost certainly knowingly untrue, and
                  that are often proven certainly to be untrue”;

           ●      “[C]ollaboration” between Butowsky and the President “is still a plausible
                  assumption with the current evidence”;

           ●      “Butowsky’s narrative is ‘inconsistent”.

                                      AUGUST 7, 2017

     “Fox News’ Seth Rich Story Echoes Previous Problems For Owner Rupert Murdoch”
     https://www.npr.org/2017/08/07/542087047/fox-news-seth-rich-story-echoes-previous-
                             problems-for-owner-rupert-murdoch

           ●      “Revelations about Fox News’ role in concocting a baseless story on the
                  death of a young Democratic staffer has problematic echoes for the
                  network’s controlling owner, Rupert Murdoch”.

           ●      A “new journalistic scandal involving Murdoch's Fox News channel and a
                  murder in the U.S. could damage his prospects in London once again”;

           ●      “Murdoch’s Fox News concocted a story on the killing of a young
                  Democratic aide in order to help President Trump”.

                                      AUGUST 16, 2017

           “The Man Behind The Scenes In Fox News’ Discredited Seth Rich Story”
       https://www.npr.org/2017/08/16/543830392/the-role-of-ed-butowsky-in-advancing-
                                   retracted-seth-rich-story

           ●      Butowsky was “The Man Behind The Scenes In Fox News’ Discredited
                  Seth Rich Story”;

           ●      “Until now, Ed Butowsky has enjoyed edging close to the limelight — an
                  investment adviser who has pursued celebrity clients, his profile burnished
                  through appearances on Fox News and its sister channel Fox Business
                  Network.”




                                               5
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 6 of 95 PageID #: 568



          ●      “Butowsky displays no curiosity about the way Fox’s reporting and his
                 activities affected the very people [the Rich Family] he says he sought to
                 help”.

                                 AUGUST 16, 2017 – Twitter
               https://twitter.com/davidfolkenflik/status/897959792714579968

          ●      “My deep dive on Ed Butowsky, the financial talking head who helped to
                 propel Fox News’ discredited Seth Rich story”.

          ●      “Ed Butowsky is the money manager who played a key role in a since-
                 retracted Fox News expose about the murder of a young Democratic
                 Party aide”.

                                  SEPTEMBER 15, 2017

              “No Apology, No Explanation: Fox News And The Seth Rich Story”
      https://www.npr.org/2017/09/15/551163406/fox-news-has-yet-to-explain-what-what-
                                  wrong-in-seth-rich-story

          ●      “Fox News was compelled to retract the story, which involved presidential
                 politics, international intrigue and a man’s murder. When a story of this
                 scale crumbles, most news organizations feel obligated to explain what
                 happened and why. Not so far at Fox … In the four months since its
                 retraction, Fox News has not apologized for what it reported. Nor has it
                 explained what went wrong”;

          ●      “Lesson No. 1: Investigative reports should be ironclad” – the “Fox
                 story revived conspiracy theories that whipped through more extreme
                 conservative media outlets that sought to discredit growing suspicions the
                 Russians were behind the hack of the DNC”;

          ●      “Lesson No. 2: Make sure your sources are saying what you think
                 they're saying” – “Before the story ran, Zimmerman sent Wheeler a draft
                 with quotes she intended to attribute to him. NPR has seen a transcript of
                 the texts from Zimmerman calling his attention to that email. But there’s
                 zero evidence Wheeler ever said those words or gave permission for her to
                 use them. And if Zimmerman did invent the quotes, that’s a big problem –
                 regardless of whether Wheeler gave her the green light”;




                                              6
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 7 of 95 PageID #: 569



            ●      Lesson No. 3: Make sure each of your sources can stand on its own” –
                   “A Dallas investment manager and Trump supporter named Ed Butowsky
                   helped to orchestrate the Fox News story … Butowsky fed tips to Wheeler
                   and Zimmerman, the Fox reporter, as he sought to link the dead man to the
                   leaked emails instead of hackers working on behalf of the Russians. It
                   was all part of an effort, as he confided to others in conversations captured
                   on tape and emails, to defend President Trump, whose ties to the Russians
                   are under federal investigation … In a three-way taped conversation that
                   took place a few hours after the Rich story ran, Butowsky and Zimmerman
                   conceded Wheeler had never said what her story claimed”;

            ●      “And that leads us to lesson No. 4” – Transparency and Trust - “Fox
                   withheld Butowsky’s various roles in the story from its audiences — he
                   blurred lines between benefactor, source, player and, possibly, even
                   reporter”.

                                     SEPTEMBER 19, 2017

               “Fox News Fights Back On Lawsuit Filed Over Seth Rich Story”
     https://www.npr.org/2017/09/19/552133180/fox-news-fights-back-on-lawsuit-filed-over-
                                       seth-rich-story

            ●      Butowsky “is a Dallas investment manager and supporter of President
                   Trump’s who worked behind the scenes to try to link Rich to the leak of
                   the Democratic emails as a way of deflecting criticism of the president”.

                                  MARCH 13-14, 2018 – Twitter 1
                 https://twitter.com/davidfolkenflik/status/973773671121682432

            ●      “My story on Ed Butowsky, the Dallas investor and Trump backer who
                   arranged for investigator Rod Wheeler to work on Rich family's behalf –
                   but reporting secretly to him”.

            ●      “Ed Butowsky is the money manager who played a key role in a since-
                   retracted Fox News expose about the murder of a young Democratic
                   Party aide”.

            ●      “My story on Fox’s reaction to the Seth Rich story – no apology, no
                   explanation, no known punishments. Zimmerman remains at network”.




            1
                    On March 13-14, 2018 – over seven (7) months after the original
     publications – Folkenflik and NPR republished three of the online articles to a new target
     audience – Folkenflik’s followers on Twitter.


                                                 7
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 8 of 95 PageID #: 570



             6.     Rather than report on a lawsuit, in his articles and tweets Folkenflik chose

     to attack and personally and professionally disparage Butowsky, repeatedly highlighting

     the fact that Butowsky was a “wealthy Dallas investor”, an “investment advisor”,

     “financial talking head”, “money manager”, “Dallas investment manager”, and “Dallas

     investor”, who lied and engaged in dishonest, deceitful, fraudulent, fake and unethical

     business practices.   The qualities disparaged by Folkenflik – Butowsky’s veracity,

     honesty, integrity and ethics – are peculiarly valuable to Butowsky and necessary in his

     business or profession as a registered investment advisor. 2 Folkenflik’s false statements

     ascribe to Butowsky conduct, characteristics and conditions that would adversely affect

     his fitness for the proper conduct of his money management business and profession as a

     registered investment advisor.    Folkenflik’s false and defamatory statements injured

     Butowsky in his office, profession and occupation as a “Dallas investment manager”,

     causing Butowsky to lose clients, lose standing in his profession, and causing a

     substantial disruption in Butowsky’s daily routine and a high degree of mental pain and

     distress.

             7.     Folkenflik and NPR acted with actual malice and reckless disregard for

     the truth. Hungry to publish a scandalous story about the President of the United States

     and Fox and to aid and abet Wigdor’s effort to extort money from Fox, Folkenflik failed

     to verify the information Wigdor secretly provided before releasing it on NPR.org, to

     NPR’s radio listeners via Morning Edition, and to millions upon millions via Twitter. In

     spite of serious doubts as to the veracity of his source, Folkenflik blindly accepted



             2
                    As a registered investment advisor, Butowsky is required to abide by a
     written code of ethics that, inter alia, includes standards of business conduct. [17 C.F.R.
     § 275.204A-1 Investment advisor code of ethics].


                                                 8
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 9 of 95 PageID #: 571



     Wigdor’s false statements without ever once questioning Wigdor’s (and his client, Rod

     Wheeler’s), motive to lie. Folkenflik disregarded known sources of information that

     flatly contradicted the false narrative peddled by Wigdor. In promoting Wigdor’s story,

     Folkenflik misrepresented, distorted and oversimplified facts and issues.       Folkenflik

     failed to gather, update and correct information throughout the life of his story, allowing

     the false narrative to build momentum and take on a life of its own. Folkenflik engaged

     in baseless stereotyping and allowed his (and Wigdor’s) extreme bias to shape his

     reporting. Folkenflik published and republished the story in such a way and to such

     audiences and extremes as to maximize the insult, pain, humiliation and embarrassment to

     Ed Butowsky in both his personal and professional capacities. Folkenflik pandered to

     lurid curiosity about the President and fake news about “Russian collusion”, rather than

     tell the truth.

             8.        The United States Supreme Court recognizes that “The right of a man to

     the protection of his own reputation from unjustified invasion and wrongful hurt reflects

     no more than our basic concept of the essential dignity and worth of every human

     being—a concept at the root of any decent system of ordered liberty”. Rosenblatt v. Baer,

     383 U.S. 75, 92-93 (1966). This is not a case about the First Amendment or “freedom”

     of the press or a critique of NPR’s reporting on a lawsuit or a matter of public concern –

     for no man has the right to defame and disparage another. 3         This is a case about

     Folkenflik and NPR’s actual malice and reckless disregard for the truth.




             3
                    The Supreme Court of the United States has recognized “[t]ime and again”
     that “false factual statements possess no First Amendment value.” United States v.
     Alvarez, 132 S.Ct. 2537, 2560 (2012). Thus, any attempt by Folkenflik and NPR to hide
     behind the “First Amendment” is unavailing.


                                                  9
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 10 of 95 PageID #: 572



                                         II. PARTIES

             9.    Plaintiff, Ed Butowsky (“Butowsky”), is a citizen of Texas. Butowsky is

     55 years-old. He resides with his family in Plano, Texas. He has a long history of

     generously helping people in need. Butowsky is an internationally recognized expert in

     the investment wealth management industry. He has been in the financial services

     industry for over twenty-nine (29) years. He started his career with Morgan Stanley,

     where he was a Senior Vice President in private wealth management. In his eighteen (18)

     years with Morgan Stanley, Butowsky was the firm’s top producer nationally as well as

     the first advisor to surpass one billion dollars in assets under management. He was

     recognized as a member of both the Chairman’s Club and the Equity Club at Morgan

     Stanley, a distinction reserved for only the firm’s top advisors. In 2005, Butowsky

     launched Chapwood Investments, LLC, an Addison, Texas-based, private wealth

     management advisory firm focused on providing comprehensive financial counseling and

     investment advice to wealthy families and individuals.       He was nominated as Top

     Financial Advisor in the World by Reuters in 2007. Through his work with professional

     athletes, Butowsky was prominently featured in both the ESPN Movie, Broke

     [https://www.youtube.com/watch?v=1IhmiE_Hs0I],        and     the      blockbuster    Sports

     Illustrated    article,    “How       (and     Why)         Athletes       Go        Broke”.

     [https://www.si.com/vault/2009/03/23/105789480/how-and-why-athletes-go-broke].

             10.   Prior to Folkenflik and Wigdor’s publications and republications,

     Butowsky was a frequent guest on CNN, ABC, CBS, NBC, CNBC, Fox Business News,

     FOX News Channel, Bloomberg TV, and China TV. Butowsky had made hundreds of

     appearances on national television, and was often seen on “Varney and Co”, “Closing




                                               10
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 11 of 95 PageID #: 573



     Bell”, “Street Signs”, “Your World w/ Cavuto”, “America Live” with Megyn Kelly,

     “Willis Report”, “America’s News HQ”, “Taking Stock” with Pimm Fox, TheBlaze TV

     with Glenn Beck, and “Wilkow!” with Andrew Wilkow. He was also regularly heard on

     radio shows around the country such as “Mad Dog Radio” and “Bloomberg Radio”,

     discussing wealth management, and other subjects that are of interest and timely related

     to the finance/investments world.

            11.     Prior to Folkenflik and Wigdor’s global smear campaign, Butowsky

     enjoyed an untarnished personal and professional reputation in the community in which

     he lived and worked, with clients, with colleagues in business, and with his many friends.

     As was known and intended, Folkenflik’s defamation spread like wildfire throughout

     mass media, social media and over the Internet, causing Butowsky to be ostracized,

     causing enormous loss of business (including, without limitation, the termination and loss

     of Chapwood’s Investment Manager Service Agreement with Charles Schwab and loss of

     clients), 4 and causing Butowsky substantial personal injury, fear, and mental and physical




            4
                   The loss and damage caused to Butowsky by Folkenflik’s defamation is
     evidenced by the following email from one of Butowsky’s clients:




                                                 11
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 12 of 95 PageID #: 574



     pain and suffering. Butowsky has received death threats to his family, damage to his

     home in Plano, and thousands of ad hominem attacks.

            12.     Defendant, Folkenflik, is a citizen of New York, who lives in New York

     City. Folkenflik is a media correspondent on NPR’s Business Desk. The vast majority

     of Folkenflik’s reporting involves Fox and stories about sexual harassment, sexual

     misconduct and related issues. At all times relevant to this action, Folkenflik was an

     employee of Defendant, NPR, Inc., acting within the scope of his employment.

     [https://www.npr.org/people/4459112/david-folkenflik].

            13.     Defendant, NPR, is a District of Columbia non-stock corporation with

     headquarters and principal places of business in Washington, D.C., California and New

     York. NPR describes itself as a “mission-driven, multimedia news organization and

     radio program producer.” NPR produces news, talk, music and entertainment programs.

     NPR also distributes programs produced by member stations and independent producers

     under the NPR brand. NPR claims that it “sets the standard for trusted editorial content”.

     NPR transacts substantial business in Texas. It maintains and operates multiple domestic

     bureaus in Texas and at least thirty-five-member stations in Texas. NPR.org is one of

     NPR’s digital properties. NPR.org is an online publication that is owned and operated,

     upon     information     and     belief,      by     NPR.      [https://www.npr.org/about-

     npr/192827079/overview-and-history;        https://www.npr.org/stations/pdf/nprstations.pdf;

     https://www.npr.org/about/press/NPR_Fact_Sheet.pdf].        NPR receives federal grants

     from   the Corporation     for Public      Broadcasting and      other   federal   agencies.

     [https://www.npr.org/about/annualreports/2017_Annual_Report.pdf].          In 2017, NPR

     received approximately $2,000,000 in federal funding. NPR accepts public funding on




                                                  12
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 13 of 95 PageID #: 575



     the condition that it will publish truthful, honest and unbiased articles and statements, and

     that the federal funds it receives will not be used for political purposes or to promote the

     private agendas of third-parties, like Wigdor.

                14.    Defendants, Chapin, Cook and Gogoi, are individual officers, editors,

     producers and publishers employed by NPR who, together with Folkenflik, created,

     contributed, edited, published, instigated, directed and ratified the defamation at issue in

     this action. A general description of each individual Defendant’s position at NPR is

     published online [see https://www.npr.org/series/6000/people-at-npr?typeId=1] and on

     their      respective   public   profiles        published     on      LinkedIn.com.   [See,    e.g.,

     https://www.linkedin.com/in/edith-chapin-8911b95/]. Chapin is the Executive Editor of

     NPR News, charged with overseeing all desks and reporters and setting the agenda for

     the entire News division. Cook is a senior business editor on NPR’s Business Desk. In

     this role, he assigns and edits NPR business reporters, including Folkenflik, and

     collaborates with show producers and editors on host interviews. Gogoi is the Senior

     Business Editor for NPR’s Business Desk.                  The individual NPR officers, editors,

     producers and publishers are citizens of the District of Columbia and New York,

     respectively. None of the individual NPR Defendants is a citizen of Texas.

                15.    NPR’s reach and engagement is extensive: On air, NPR reaches 30.2

     million weekly listeners through more than 1,000 public radio stations. Online, NPR.org

     attracts     a    growing    audience       of     36.9      million     unique   monthly      users.

     [http://nationalpublicmedia.com/npr/audience/].

                16.    Wigdor lives in New York. He is a partner of Wigdor, LLP. Wigdor,

     LLP is a public relations firm that masquerades as a law firm. Although Wigdor is an




                                                        13
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 14 of 95 PageID #: 576



     attorney, the clear majority of his time is spent in front of cameras or giving interviews to

     MSNBC, CNBC, CNN, the New York Times, Bloomberg Businessweek, and many other

     main stream media outlets, in which Wigdor promotes himself and his causes, especially

     his “crusade” against Fox. Wigdor’s war against Fox is featured front and center on

     Wigdor’s website and on his YouTube channel – “Wigdor LLP – Employment Lawyer

     NYC” – where he collects and publishes sound bites and personal praise.

     [https://www.youtube.com/channel/UCeogDStcI35nkzCJYNatVBQ].

              17.    Wigdor claims to be a specialist in sexual harassment and assault cases.

     His website, inter alia, notes that he has represented “over 20 employees at Fox News in

     their claims of gender discrimination, race discrimination, retaliation and defamation

     against the network”.     [https://www.wigdorlaw.com/portfolio/douglas-h-wigdor/].        In

     2017, as part of the “Publicity” he has created for himself, Wigdor’s website represented

     that:

              “Mr. Wigdor currently represents thirteen clients who have alleged racial
              discrimination against Fox. Mr. Wigdor also represents Rod Wheeler, a Fox
              contributor in an ‘explosive’ lawsuit alleging defamation in connection with a
              story published about murdered DNC staffer Seth Rich, Scottie Nell Hughes, a
              former Fox contributor in a lawsuit alleging retaliation after she complained of
              sexual assault by Fox Business host Charles Payne, and Lydia Curanaj, a Fox5
              reporter in a lawsuit alleging gender and pregnancy discrimination against Fox
              News. The lawsuits join a succession of sexual harassment allegations made
              against Fox, and have been extensively reported on by both national and
              international media and referred to as a ‘Normandy like’ legal assault.”

     [Id.].

              18.    Wigdor uses the press and social media as weapons. He brazenly litigates

     his causes outside the courtroom in the “court of public opinion” as part of a “press

     strategy” to intimidate and coerce settlements. As so happened in this case, Wigdor often

     grants in-depth access to a single reporter from a prominent news outlet, on the condition



                                                  14
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 15 of 95 PageID #: 577



     that the story be embargoed until the day a suit is filed, when it can be set off like a

     firecracker.

            19.     This action involves a collusive arrangement and conspiracy between

     Folkenflik and Wigdor to publish and republish false and defamatory statements about

     Butowsky as part of Wigdor’s effort to extort Fox. Wigdor selected Folkenflik and

     deliberately leaked a false narrative to Folkenflik because Wigdor knew that Folkenflik

     harbored bias and animus towards Fox and its Chairman, Rupert Murdoch. Widgor

     correctly surmised that Folkenflik would never question or doubt Wigdor’s veracity. 5

     Folkenflik gladly accepted the “scoop” from Wigdor and published fake news with

     reckless indifference to the consequences of his actions as a “journalist”.

                                III. JURISDICTION AND VENUE

            20.     The United States District Court for the Eastern District of Texas has

     subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332 (Diversity

     Jurisdiction) and 28 U.S.C. § 1367 (Supplemental Jurisdiction). The parties are citizens

     of different States and the amount in controversy exceeds the sum or value of $75,000,

     exclusive of interest, costs and fees.

            21.     The Defendants are subject to general and specific personal jurisdiction in

     Texas. They transact substantial business in Texas and committed multiple acts of

     defamation and intentional torts, in whole or part, in Texas.         They have minimum

     contacts with Texas such that the exercise of personal jurisdiction over them comports


            5
                   The selection of Folkenflik for leaking the false and defamatory
     statements was no coincidence. Wigdor knew that Folkenflik had been a vocal critic of
     Fox News for years, even writing a book about the network and its Chairman, Rupert
     Murdoch, entitled, “Murdoch's World: The Last of the Old Media Empires.”
     [https://www.npr.org/2013/10/21/238899506/inside-murdochs-world-a-peek-into-a-
     media-empire].


                                                  15
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 16 of 95 PageID #: 578



     with traditional notions of fair play and substantial justice and is consistent with the Due

     Process clause of the United States Constitution.            Defendants’ defamation was

     purposefully directed at Texas and was continuous and systematic. Butowsky’s claims

     directly arise from and relate to Defendants’ publication of false and defamatory

     statements in Texas. TV Azteca v. Ruiz, 490 S.W.3d 29 (Tex. 2016) (citing Keeton v.

     Hustler Magazine, Inc., 465 U.S. 770 (1984) and Calder v. Jones, 465 U.S. 783 (1984)).

            22.     Venue is proper in the Sherman Division of the United States District

     Court for the Eastern District of Texas because Folkenflik and NPR and their agents

     published and republished defamatory statements to a wide audience that includes

     persons who reside within the Sherman Division. Folkenflik and NPR’s defamation

     caused substantial harm to Butowsky’s personal and professional reputations in Texas. A

     substantial part of the events giving rise to the claims stated in this action occurred in the

     Eastern District of Texas.

                          IV. STATEMENT OF MATERIAL FACTS

            23.     At all times relevant to this action, Folkenflik had actual knowledge that

     his written and oral statements about Butowsky were false. He knew Butowsky did not

     orchestrate and/or promote any “fake news story”. He knew Butowsky did not collude

     with the President of the United States or with Fox to publish “fake news”. Indeed, at the

     time he published his false statements, Folkenflik had not seen any evidence that the

     President even knew Butowsky.

            24.     In his reporting, Folkenflik deliberately misrepresented and concealed

     known facts, including the fact (a) that Fox reporter, Malia Zimmerman (“Zimmerman”)




                                                  16
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 17 of 95 PageID #: 579



     had shared drafts of her article with Rod Wheeler (“Wheeler”) on May 15, 2017, and (b)

     Wheeler had approved the exact quotations that appeared in Zimmerman’s article.

            25.     Before he published his first online article on August 1, 2017 at 7:23 a.m.,

     Folkenflik possessed information that should have caused him to disbelieve the

     preconceived false narrative supplied to him by Wigdor.

            26.     The truth was well-known to Folkenflik – not only from Wheeler’s text

     messages and emails (described in detail below) in Folkenflik’s possession, but from

     public records (videos in which Wheeler and others, including Seymour Hersh, 6

     appeared) and from other information and recordings available to Folkenflik on the

     Internet (all described in detail below). The true facts were also available to Folkenflik

     on and through the website, http://www.debunkingrodwheelersclaims.com/ (now

     http://debunkingrodwheelersclaims.net/). Although Wigdor told Folkenflik that Fox and

     Butowsky had fabricated quotations that Fox and Butowsky then falsely attributed to

     Wheeler, Folkenflik knew (a) that Wheeler had made the statements publicly on camera

     on May 15, 2017 to Fox 5 DC correspondent, Marina Marraco (“Marraco”), (b) that

     Wheeler had confirmed the quotations three (3) times to Zimmerman on May 15, 2017 in

     emails and text messages, (c) that Wheeler had affirmed the substance of the quotations

     in interviews with Sean Hannity and Lou Dobbs on May 16, 2017, and (d) that Wheeler

     had actually told FetchYourNews on May 22, 2017 that Zimmerman’s story was



            6
                     Seymour Hersh (“Hersh”) is a well-known journalist. Hersh first came to
     national prominence in 1969, when he helped expose the massacre of Vietnamese
     civilians in the village of My Lai. More recently, Hersh revealed the U.S. military’s
     torture of Iraqi prisoners at Abu Ghraib prison in 2004. In 2014, Hersh debunked
     Western propaganda that sought to justify a major U.S. military attack on Syria.
     [http://samadamsaward.ch/seymour-hersh/]. In 2017, Hersh supplied key information to
     Zimmerman concerning Seth Rich and WikiLeaks. [See below].


                                                 17
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 18 of 95 PageID #: 580



     “essentially correct”. (Emphasis added). Based upon information in his possession,

     Folkenflik knew that his statements about Butowsky were categorically false.

            27.     Instead of reporting the truth, Folkenflik abandoned his ethics and

     journalistic standards. and went with a preconceived story – a story manufactured and

     supplied to him by his source – Wigdor – a source that was admittedly on a “crusade” to

     get Fox. Folkenflik abandoned all journalistic integrity. He failed to investigate the true

     facts. He relied on inherently unreliable and debunked sources, such as Wigdor’s client

     and source, Wheeler. Folkenflik departed from journalistic standards and repeated words

     and phrases that he knew were false or inherently improbable – phrases such as “Russian

     collusion”. Folkenflik abandoned common sense. The suggestion that the President of

     the United States and/or the “Russians” (Vladimir Putin) colluded with Butowsky – a

     person unknown to either the President or Putin and with whom neither the President nor

     Putin has ever communicated – is preposterous.

            28.     Folkenflik knew that Wigdor’s preconceived narrative was false.

     Folkenflik, who hated Fox and craved the notoriety of salacious “breaking news”, had a

     motive to publish a false narrative about Fox. In spite of known and obvious reasons to

     doubt the veracity of Wigdor and Wheeler, Folkenflik and NPR proceeded with the

     preconceived story without verification and without hesitation.

     A.     THE PRECONCEIVED FALSE NARRATIVE

            29.     As of June 2017, Wigdor had filed and/or had threatened to file numerous

     lawsuits against Fox, including, without limitation,

            ●       Ujkic v. Twenty-First Century Fox, Inc. et al., Case 1:16-cv-09608
                    (filed 12/13/2016);




                                                 18
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 19 of 95 PageID #: 581



            ●         Brown et al. v. Twenty-First Century Fox, Inc. et al., Case 22446/2017E
                      (filed 03/28/2017);

            ●         Blanco v. Twenty-First Century Fox, Inc. et al., Case 1:17-cv-03017
                      (filed 04/25/-2017);

            ●         Lee v. Twenty-First Century Fox, Inc. et al., Case 1:17-cv-03835
                      (filed 05/22/2017)

            ●         Farrow v. Twenty-First Century Fox, Inc. et al., Case 1:17-cv-03836
                      (filed 05/22/2017)

            ●         Hughes v. Twenty-First Century Fox, Inc. et al., Case 1:17-cv-07093
                      (filed 09/18/2017)

            ●         Gollohor v. Twenty-First Century Fox, Inc. et al., Case 1:17-cv-08232
                      (filed 10/25/2017)

     (the “Wigdor Discrimination Suits”).

            30.       Prior to June 23, 2017, in anticipation of a mediation of the Wigdor

     Discrimination Lawsuits, Wigdor prepared a draft of a complaint against Fox,

     Zimmerman and Butowsky.

            31.       Wigdor intentionally included in the draft document salacious, scandalous

     and impertinent allegations about the President, “fake news”, and Russian collusion.

     Wigdor drafted the pleading solely for its shock effect. Wigdor intended to use the draft

     document to extort a global settlement of the Wigdor Discrimination Suits from Fox at

     the mediation.

            32.       The draft document included the false statement stated that Zimmerman,

     “with knowledge and support of Butowsky, fabricated two quotations and attributed them

     to Mr. Wheeler:

            ●         ‘My investigation up to this point shows there was some degree of email
                      exchange between Seth Rich and Wikileaks,’ said Wheeler.’




                                                  19
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 20 of 95 PageID #: 582



            ●      ‘My investigation shows someone within the DC government, Democratic
                   National Committee or Clinton team is blocking the murder investigation
                   from going forward,’ Wheeler said. ‘That is unfortunate. Seth Rich’s
                   murder is unsolved as a result of that.’”

            33.    The draft document made multiple additional false and defamatory

     statements of fact of and concerning Butowsky, including:

            ●      Butowsky said the statements were falsely attributed to Wheeler because
                   “that is the way the President wanted the article”.

            ●      Zimmerman, Butowsky and Fox had created fake news to advance
                   President Trump’s agenda.

            ●      Butowsky and Zimmerman were not simply Good Samaritans attempting
                   to solve a murder. 7 Rather, they were interested in advancing a political
                   agenda for the Trump Administration.

            ●      Specifically, it was Butowsky and Zimmerman’s aim to have Wheeler
                   confirm that: (i) Seth Rich was responsible for the leak of DNC emails to
                   WikiLeaks; and (ii) Seth Rich was murdered by a Democrat operative
                   because he leaked the emails to WikiLeaks.

            ●      Butowsky and Zimmerman were not in this alone. Rather, they colluded
                   with Sean Spicer, Steve Bannon 8 and Sarah Flores to shift the blame for
                   the DNC hacks from the Russians to Seth Rich in order to undermine
                   reports of collusion between Russia and the Trump Administration.

            ●      President Trump wanted Zimmerman’s article published to help lift the
                   cloud of the Russia investigation.

            7
                    Butowsky was not trying to solve the murder of Seth Rich. The Rich
     family engaged Wheeler – not Butowsky or Fox – to help solve the murder. Wheeler is
     the one who investigated the matter and came up with the theory that Seth Rich’s murder
     was not the result of a botched robbery. In one of his texts to Zimmerman, Wheeler
     stated that “I’m ready to say that Seths Death was not a botched robbery and there
     appears to be a coverup within the D.C. Govt related to his death”. These are
     Wheeler’s words. Wheeler is the one who told Fox 5 DC reporter, Marina Marraco, on
     camera on May 15, 2017 that he had sources at the FBI who said there is information that
     could link Seth Rich to WikiLeaks. “Absolutely, yeah, and that’s confirmed”. These
     are Wheeler’s own words.
            8
                 Butowsky has not spoken with Steve Bannon in over three (3) years.
     Wigdor and Wheeler simply made this up to further their false narrative that the White
     House and the President were involved. Folkenflik never bothered to interview
     Bannon.


                                                20
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 21 of 95 PageID #: 583



            ●      Simultaneous with baseless claims of nonpartisanship to British
                   regulators, Fox was contriving with Butowsky and members of the Trump
                   Administration to publish and disseminate fake news to affect politics in
                   America.

            ●      Because of Fox and Butowsky’s “devious scheming” British regulators
                   have yet to provide a green light to Fox for the Sky takeover bid, and
                   many U.K. politicians question whether Fox is capable of news
                   dissemination in a fair and neutral manner.

            ●      In falsely quoting Wheeler, Butowsky and Zimmerman attempted –
                   through the publication of fake news – to accomplish what they had set
                   out to do from the start: “solve the problem about Russians are the ones
                   that gave the emails” and establish that “there was no collusion like trump
                   with the Russians.”

            ●      Butowsky planned to extort Seymour Hersh in an effort to save the May
                   16, 2017 Seth Rich story.

            ●      Wheeler had to backtrack on his statements to Zimmerman because he
                   never made the statements to begin with.

            34.    During the last week of July 2017 – after Fox refused to accede to

     Wigdor’s outrageous demands and the mediation failed – Wigdor secretly met with

     Folkenflik to discuss publication of the scandalous false narrative about Butowsky.

            35.    Prior to commencement of any judicial proceeding, Folkenflik agreed to

     act in concert with Wigdor and to serve as Wigdor’s firecracker to publish the false

     narrative about Butowsky online and via Twitter. Folkenflik agreed to put the entire

     weight of the “National Public Radio” behind Wigdor false statements.

            36.    In the days prior to August 1, 2017, Folkenflik wrote his first story about

     Butowsky (the August 1, 2017 article above). After writing the story, Folkenflik called

     Butowsky. Butowsky was at the dentist sitting in a chair about to be put under to have

     his wisdom teeth removed. Butowsky got up from the dentist’s chair, went to hallway

     and called Folkenflik. Butowsky asked Folkenflik how long he had been working on the




                                                21
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 22 of 95 PageID #: 584



     story. Folkenflik replied, “about 4 to 5 days.” Butowsky was aware of the tactic of some

     reporters to build up a story and then just simply asked for a comment. That is what

     Folkenflik was doing: ambushing Butowsky. Butowsky informed Folkenflik that none of

     the accusations about collusion or about Butowsky’s involvement in and with the fake

     news being peddled by Folkenflik and Wigdor was true. Butowsky told Folkenflik that

     he had never met the President; that he did not create or promote any fake stories; that

     everything Folkenflik had been told by Wigdor was a lie; and Butowsky could prove it.

     Butowsky sent Folkenflik proof that Wheeler wrote the quotes himself. Folkenflik

     ignored everything Butowsky said and everything Butowsky sent him. Folkenflik had no

     interest in the truth. Days later, Folkenflik call Butowsky again and said he was doing a

     “follow up” story. Once again, Folkenflik did not listen to a thing Butowsky said. Once

     again, as was the case with the first call, Folkenflik had already made up his mind about

     what he was writing before even talking to Butowsky.

     B.     FOLKENFLIK PUBLISHED THE PRECONCEIVED FALSE NARRATIVE

            37.    At 7:23 a.m. on August 1, 2017 – before any courts were open –

     Folkenflik published his first online article about Butowsky, “Behind Fox News' Baseless

     Seth Rich Story: The Untold Tale”. [https://www.npr.org/2017/08/01/540783715/lawsuit-

     alleges-fox-news-and-trump-supporter-created-fake-news-story (the “First Folkenflik

     Article”)]. The First Folkenflik Article appears on NPR.org as follows:




                                                22
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 23 of 95 PageID #: 585



            38.     Folkenflik’s August 1, 2017 Article makes and republishes a number of

     false and defamatory statements about Butowsky, including:

            ●       Fox News’ May 16, 2017 story, entitled “Seth Rich, slain DNC staffer,

     had contact with WikiLeaks, say multiple sources”, was “baseless”;

            ●       Fox and Butowsky “worked in concert under the watchful eye of the

     White House to concoct a story” about the death of Seth Rich;

            ●       The Fox News story was a “fake news story”;

            ●       The Fox News story was a “deceptive story”;

            ●       Wheeler did “not make great headway” in his investigation of the murder

     of Seth Rich. 9 “The FBI informs Butowsky, 10 Wheeler and Zimmerman that the agency

     is not assisting the Washington, D.C., police on the investigation – undercutting claims

     about an FBI report.”




            9
                     In making this statement, Folkenflik intentional and recklessly disregarded
     Wheeler’s texts to Butowsky and Zimmerman. Folkenflik knew that Wheeler claimed he
     had, in fact, made great headway in his murder investigation. Wheeler expressly
     represented that it was not a botched robbery, that there was a “cover-up” in the DC
     Government, and that the Democratic National Committee (the “DNC”) and Aaron Rich,
     in fact, were blocking the investigation.

            10
                      Folkenflik knew that the FBI did not inform Butowsky that the agency
     was not assisting the DC police. Folkenflik also knew from an audio recording published
     on July 11, 2017 that there was an FBI Report and that the FBI Report confirmed that
     Seth Rich made contact with WikiLeaks in the “late spring”, “early summer” of 2016,
     offered an extensive sample of emails from the DNC, and said “I want money”.
     [https://twitter.com/wikileaks/status/892510925244203008?lang=en      (Audio-tape    of
     statement from Seymour Hersh); https://www.youtube.com/watch?v=giuZdBAXVh0
     (Audio at 4:02)].


                                                 23
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 24 of 95 PageID #: 586



            ●       On May 11, 2017, Fox News reporter, Malia Zimmerman, “sends Wheeler

     a draft of her story … It includes no quotes from Wheeler”; 11

            ●       “Zimmerman’s online story … cites Wheeler, incorporating two key

     quotations from Wheeler that do not appear on video. In each, the private investigator

     seemingly takes ownership of the accusations”;

            ●       “Despite his misgivings, 12 Wheeler plays along” with the fake news

     promoted by Butowsky and Zimmerman.

            39.     In furtherance of the conspiracy and in support of the preconceived

     storyline, the First Folkenflik Article quoted and republished the following false and

     defamatory statement by Wigdor about “wealthy Dallas investor” Butowsky:




            11
                    This is a half-truth – a fraudulent misrepresentation of the facts.
     Folkenflik intentionally omitted the fact that Zimmerman sent Wheeler three (3) drafts of
     her story on May 15, 2017 – the day before the Fox News story ran – that contained the
     exact same quotations that Widgor and Wheeler would claim that Fox and Butowsky had
     made up out of whole cloth. In support of his preconceived storyline, Folkenflik chose to
     publish an Article that was laden with half-truths and intentionally misleading.

            12
                    Prior to and through publication of Zimmerman’s article on May 16, 2017,
     Wheeler expressed no “misgivings” at all and he did not “play along” with anything. In
     fact, he voluntarily offered Zimmerman quotations. Wheeler approved the quotations in
     writing. As was fully disclosed in and by public record available to Folkenflik, and,
     upon information and belief, reviewed by Folkenflik and/or his editors and publishers,
     Wheeler only back-tracked on his quotations after being threatened with litigation by the
     Rich family. Folkenflik intentionally misrepresented and distorted the truth in order to
     support the scandalous preconceived story about the President, Fox and Butowsky.


                                                 24
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 25 of 95 PageID #: 587



     C.     THE BREADTH OF PUBLICATION AND REPUBLICATION OF THE
            FALSE NARRATIVE IS LIKE NOTHING EVER SEEN BEFORE

            40.       The First Folkenflik Article was viewed by millions of subscribers to

     NPR.org. [See https://www.npr.org/about/press/NPR_Fact_Sheet.pdf (The total number

     of monthly unique visitors to NPR.org is 36.8 million. Monthly visits to NPR Digital

     Properties, including NPR.org and NPR apps exceeds 114.4 million)].

            41.       The First Folkenflik Article, including the false narrative and

     preconceived defamatory statements fed to Folkenflik by Wigdor, was republished over

     and over, hundreds of times, with no fact-checking whatsoever, by other main stream and

     alternative media outlets and online newspaper publishers. [See, e.g.,

            https://www.mediaite.com/online/fox-news-published-fabricated-quotes-in-seth-

     rich-conspiracy-according-to-lawsuit/;

            http://kut.org/post/behind-fox-news-baseless-seth-rich-story-untold-tale;

            http://www.wbur.org/npr/540783715/lawsuit-alleges-fox-news-and-trump-

     supporter-created-fake-news-story;

            http://keranews.org/post/behind-fox-news-baseless-seth-rich-story-untold-tale;

            https://ww2.kqed.org/forum/2017/08/02/lawsuit-claims-white-house-

     involvement-in-discredited-fox-news-story/;

            http://boisestatepublicradio.org/post/lawsuit-alleges-fox-news-and-trump-

     supporter-created-fake-news-story#stream/0;

            https://www.opb.org/news/article/npr-behind-fox-news-baseless-seth-rich-story-

     the-untold-tale/;

            http://kzyx.org/post/behind-fox-news-baseless-seth-rich-story-untold-

     tale#stream/0;



                                                 25
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 26 of 95 PageID #: 588



             http://www.wvia.org/blogs/npr-news/lawsuit-alleges-fox-news-and-trump-

     supporter-created-fake-news-story/;

             http://www.cpr.org/news/npr-story/behind-fox-news-baseless-seth-rich-story-the-

     untold-tale;

             http://wglt.org/post/lawsuit-alleges-fox-news-and-trump-supporter-created-fake-

     news-story#stream/0;

             https://wfpl.org/behind-fox-news-baseless-seth-rich-story-the-untold-tale/;

             https://www.wmfe.org/behind-fox-news-baseless-seth-rich-story-the-untold-

     tale/76249;

             https://news.wbhm.org/npr_story_post/2017/behind-fox-news-baseless-seth-rich-

     story-the-untold-tale/;

             https://www.hollywoodreporter.com/thr-esq/fox-accused-lawsuit-publishing-

     fake-news-at-donald-trumps-behest-1025708;

             https://www.reddit.com/r/washingtondc/comments/6qw5z6/from_npr_behind_fox

     _news_baseless_seth_rich_story/?st=jc3nc6qp&sh=f8c35be4;

             https://newrepublic.com/article/144200/meet-reporter-driving-fox-newss-biggest-

     craziest-stories;

             https://www.memeorandum.com/170801/p30#a170801p30;

             https://www.si.com/tech-media/2017/12/10/best-journalism-writing-reporting-

     2017-media-circus;

             http://es.redskins.com/topic/414681-npr-behind-fox-news-baseless-seth-rich-

     story-the-untold-tale/;

             https://thinklab.com/content/510254;




                                                 26
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 27 of 95 PageID #: 589



            https://muckrack.com/davidfolkenflik/articles;

            https://www.huffingtonpost.com/entry/fox-news-white-house-seth-

     rich_us_59809958e4b0d6e28a10cb6e;

            https://mediaequalizer.com/brian-maloney/2017/08/cnn-gleefully-exploits-

     bizarre-lawsuit-filed-against-fox-news;

            https://www.mediamatters.org/video/2017/08/01/CNNs-Brian-Stelter-explains-

     how-new-Seth-Rich-report-shows-the-connections-between-Fox-and/217471]. Mediaite

     called the Folkenflik article a “bombshell NPR report”:




            42.    In addition to the online Article, NPR simultaneously broadcast and

     republished Folkenflik and Wigdor’s false and defamatory statements in a different

     format and to a new target – to NPR’s radio audience on Morning Edition.

            43.    The NPR radio broadcast was heard by millions of people across the

     Country. [See https://www.npr.org/about/press/NPR_Fact_Sheet.pdf (Weekly Listeners


                                                27
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 28 of 95 PageID #: 590



     for all NPR Stations is 37.7 million. Weekly Listeners for NPR Programming and

     Newscasts is 30.2 million)].

     D.     FOLKENFLIK USED TWITTER TO AMPLIFY THE DEFAMATION

            44.    At the same time the First Folkenflik Article was published online and

     broadcast live on NPR Radio, Folkenflik republished the false and defamatory statements

     to yet another new target audience – his 75,100 followers on Twitter.

            45.    Folkenflik’s August 1, 2017 tweet states:




            46.    Folkenflik’s tweet, with the attached Article, was retweeted 5,220 times

     and was liked 7,124 times on August 1, 2017 alone.


                                               28
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 29 of 95 PageID #: 591



            47.    The First Folkenflik Article was republished on Twitter millions of times

     to Butowsky’s detriment. On August 1, 2017, prior to 12:00 p.m. Noon (EST) alone, the

     Article was tweeted (i.e. published) by the following persons and many others:

            ●      NPR Politics – 2,930,748 followers




            ●      audie cornish (Host of NPR’s All Things Considered) – 120,241 followers

            ●      Donna Brazile – 657,492 followers

            ●      Muckmaker – 67,438 followers

            ●      Puppymnkey – 142,686 followers

            ●      Michael Weiss (Senior Editor for the Daily Beast) – 103,206 followers


                                                29
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 30 of 95 PageID #: 592



            ●      Andy Kroll (Reporter for Mother Jones) – 16,921 followers

            ●      Zeke Miller (AP, BuzzFeed, Etc.) – 206,497 followers

            ●      Caroline O (Shareblue Media) – 311,000 followers.           “Caroline O”,

     writer/editor for anti-Trump “media” outlet, Shareblue Media, 13 like most others,

     believed and repeated the false narrative peddled by Folkenflik and Wigdor:




            48.    One of the persons who republished (i.e., retweeted) Folkenflik’s tweet

     was Brian Stelter (“Stelter”), host of CNN’s @ReliableSources and senior media


            13
                    Shareblue Media is a progressive news website owned by political activist,
     David Brock (“Brock”). Brock also operates Media Matters for America, an organization
     that publishes misinformation for the DNC.


                                                30
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 31 of 95 PageID #: 593



     correspondent for CNN. Stelter had 552,000 followers on Twitter as of August 1, 2017.

     Stelter retweeted the First Folkenflik Article to his 552,000 followers, stating:




            49.     Donna Brazile – former Chair of the DNC – had 657,500 Twitter

     followers on August 1, 2017:




                                                  31
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 32 of 95 PageID #: 594




     Ms. Brazile republished the First Folkenflik Article to her 657,500 followers, adding the

     following comments:




                                                32
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 33 of 95 PageID #: 595



            50.     Brad Bauman (“Bauman”) – a consultant and spokesperson assigned to the

     Rich family by the DNC – republished the First Folkenflik Article to his 3,127 Twitter

     followers, feigning that the Article left him “speechless”:




            51.     One of the broadest republications of the Folkenflik Article occurred when

     “Muckmaker” tweeted the Article to his 67,000 followers:




                                                 33
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 34 of 95 PageID #: 596



     Muckmaker republished the First Folkenflik Article multiple times on August 1, 2017,

     including the following:




            52.    One of Muckmaker’s followers is Soledad O’Brien (“O’Brien”), the CEO

     of Starfish Media Group (“SMG”). SMG claims to be a multi-platform media production

     and distribution company, dedicated to uncovering and investigating empowering stories

     that look at the often-divisive issues of race, class, wealth, poverty, and opportunity

     through personal narratives. [https://www.starfishmediagroup.com/].      O’Brien had

     796,570 Twitter followers on August 1, 2017:



                                               34
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 35 of 95 PageID #: 597




     Within minutes of receiving Muckmaker’s tweet at 5:29 p.m., and without conducting

     any due diligence or fact-checking, O’Brien republished Muckmaker’s tweet, making

     specific mention of Butowsky’s “role” in the promotion of the “baseless” story:




                                                35
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 36 of 95 PageID #: 598



     O’Brien blindly accepted Folkenflik’s representations as if they were true. O’Brien’s

     reaction to Folkenflik’s false statements typifies the impact the false statements about

     Butowsky had on most readers.

            53.     On August 1, 2017, Widgor, acting in concert with Folkenflik, retweeted

     (republished) Folkenflik’s tweet and Stelter’s tweet to Wigdor’s 400 followers. Wigdor’s

     retweets were then retweeted and liked thousands of times, e.g.:




                                                36
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 37 of 95 PageID #: 599



            54.     In addition to Twitter, Wigdor republished the First Folkenflik Article to

     his   112    public   Facebook   followers.     [https://www.facebook.com/WigdorLaw/].

     Publication of the article made it accessible by all 2 Billion+ Facebook users. Wigdor’s

     Facebook posts were “liked” and “shared” by multiple third-parties.        Wigdor even

     thanked “Super Lawyers” for highlighting his cause and republishing his false and

     defamatory statements on Super Lawyers’ Facebook page:




                                                37
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 38 of 95 PageID #: 600



            55.    After August 1, 2017, Folkenflik gave further interviews in which he

     continued to push the false narrative and continued to attack Butowsky. Folkenflik told

     Mediaite columnist John Ziegler that “Butowsky’s narrative is ‘inconsistent’”. Without a

     shred of evidence, Folkenflik also falsely stated that “collaboration” between Butowsky

     and the President “is still a plausible assumption with the current evidence.”

     [https://www.mediaite.com/online/david-folkenflik-very-hard-to-rule-out-white-house-

     involvement-in-seth-rich-conspiracy/].

     E.     FOLKENFLIK AND NPR PUBLISHED MORE FALSE STATEMENTS

            56.    On August 7, 2017, Folkenflik and NPR published additional false and

     defamatory statements about Butowsky in an article/broadcast entitled:




     [https://www.npr.org/2017/08/07/542087047/fox-news-seth-rich-story-echoes-previous-

     problems-for-owner-rupert-murdoch (the “Second Folkenflik Article”)].

            57.    The Second Folkenflik Article/broadcast contained the following false

     statements:

            ●      “Revelations about Fox News’ role in concocting a baseless story on the

     death of a young Democratic staffer has problematic echoes for the network’s controlling

     owner, Rupert Murdoch”;

            ●      Fox was involved in a “journalistic scandal” over the Seth Rich story;



                                                38
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 39 of 95 PageID #: 601



            ●       Fox “concocted” the story “in order to help President Trump”. 14

            58.     On August 16, 2017, Folkenflik, continuing to act in concert with Wigdor

     who was on a media blitzkrieg of his own, published a third online article with a

     photograph of Butowsky beneath the caption (the “Third Folkenflik Article”):




     [https://www.npr.org/2017/08/16/543830392/the-role-of-ed-butowsky-in-advancing-

     retracted-seth-rich-story].


            14
                     Read together with the First Folkenflik Article and the statements to
     Mediaite, the overall tenor and context of Folkenflik’s statements, the “gist”, was that
     Butowsky lied, was dishonest, aided, abetted and actively participated in a fraudulent
     journalistic scandal.



                                                39
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 40 of 95 PageID #: 602



            59.     The Third Folkenflik Article made specific reference to Butowsky’s status

     as an “investment advisor” and contained the following false statements:

            ●       Ed Butowsky was the “Man Behind The Scenes In Fox News’

     Discredited 15 Seth Rich Story”;

            ●       “Butowsky displays no curiosity about the way Fox’s reporting and his

     activities affected the very people [the Rich Family] he says he sought to help.”

            60.     On August 16, 2017, Folkenflik republished the Third Folkenflik Article

     on Twitter. [see, e.g., https://twitter.com/davidfolkenflik/status/897959792714579968].

     Folkenflik’s tweet stated, “My deep dive on Ed Butowsky, the financial talking head who

     helped to propel Fox News’ discredited Seth Rich story”. Folkenflik added the following

     false statement beneath the picture of Butowsky, “Ed Butowsky is the money manager

     who played a key role in a since-retracted Fox News expose about the murder of a young

     Democratic Party aide”.

            61.     On September 15, 2017, Folkenflik and NPR published yet another article

     about Butowsky (the “Fourth Folkenflik Article”), entitled:




            15
                    In truth, the Fox News story has never been discredited, except because of
     Folkenflik’s false reporting and Wigdor and Wheeler’s baseless claims on television.
     The First Folkenflik s August 16 Article creates the false impression that Butowsky has
     no compassion, sympathy or understanding, indeed Folkenflik implies that Butowsky
     does not care whether his “activities” affected the Rich family. This imputes to
     Butowsky an ill-will and spite towards the Rich family that is patently false.



                                                 40
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 41 of 95 PageID #: 603



     [https://www.npr.org/2017/09/15/551163406/fox-news-has-yet-to-explain-what-what-

     wrong-in-seth-rich-story].

            62.     The Fourth Folkenflik Article makes the following false statements:

            ●       “Fox News was compelled to retract the story, 16 which involved

     presidential politics, international intrigue and a man’s murder. When a story of this

     scale crumbles, most news organizations feel obligated to explain what happened and

     why. Not so far at Fox … In the four months since its retraction, Fox News has not

     apologized for what it reported. Nor has it explained what went wrong”.

            ●       “Lesson No. 1: Investigative reports should be ironclad” – the “Fox

     story revived conspiracy theories that whipped through more extreme conservative media

     outlets that sought to discredit growing suspicions the Russians were behind the hack of

     the DNC”;

            ●       “Lesson No. 2: Make sure your sources are saying what you think

     they're saying” – “Before the story ran, Zimmerman sent Wheeler a draft with quotes

     she intended to attribute to him. NPR has seen a transcript of the texts from Zimmerman

     calling his attention to that email. But there’s zero evidence Wheeler ever said those

     words or gave permission 17 for her to use them. And if Zimmerman did invent the

     quotes, that’s a big problem – regardless of whether Wheeler gave her the green light”;



            16
                    Fox was not “compelled” to retract the story. The story never
     “crumble[d]”. Nothing “went wrong”. These intentionally false statements typify
     Folkenflik’s unethical and misleading reports.

            17
                    The truth is that Wheeler read each of the three (3) drafts of Zimmerman’s
     articles that were emailed to him on May 15, 2017, and, in fact, he did approve the
     quotes. Zimmerman did not “invent” anything and did not “lead” Wheeler in any way.
     Folkenflik lied.



                                                41
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 42 of 95 PageID #: 604



            ●       Lesson No. 3: Make sure each of your sources can stand on its own” –

     “A Dallas investment manager and Trump supporter named Ed Butowsky helped to

     orchestrate the Fox News story … Butowsky fed tips 18 to Wheeler and Zimmerman, the

     Fox reporter, as he sought to link the dead man to the leaked emails instead of hackers

     working on behalf of the Russians. It was all part of an effort, as he confided to others in

     conversations captured on tape and emails, to defend President Trump, whose ties to the

     Russians are under federal investigation … In a three-way taped conversation that took

     place a few hours after the Rich story ran, Butowsky and Zimmerman conceded Wheeler

     had never said what her story claimed”;

            ●       “And that leads us to lesson No. 4” – Transparency and Trust - “Fox

     withheld Butowsky’s various roles in the story from its audiences — he blurred lines

     between benefactor, source, player and, possibly, even reporter”.

            63.     On September 19, 2017, Folkenflik, continuing to act in concert with

     Wigdor to promote the false narrative, published yet another online article about

     Butowsky (the “Fifth Folkenflik Article”), in which Folkenflik repeated the false and

     defamatory statement that Butowsky “is a Dallas investment manager and supporter of

     President Trump’s who worked behind the scenes to try to link Rich to the leak of the

     Democratic    emails     as   a   way   of   deflecting   criticism   of   the   president”.

     [https://www.npr.org/2017/09/19/552133180/fox-news-fights-back-on-lawsuit-filed-

     over-seth-rich-story].

            64.     In March 2018, Folkenflik decided to republish the First Folkenflik

     Article, the Third Folkenflik Article and the Fourth Folkenflik Article on Twitter.


            18
                    These are categorically false statements for which Folkenflik had no
     evidentiary support.


                                                  42
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 43 of 95 PageID #: 605



     [https://twitter.com/davidfolkenflik/status/973773671121682432].     Folkenflik’s tweets

     contained the following false and defamatory statements:

            ●       “My story on Ed Butowsky, the Dallas investor and Trump backer who

     arranged for investigator Rod Wheeler to work on Rich family's behalf – but reporting

     secretly to him”.

            ●       “Ed Butowsky is the money manager who played a key role in a since-

     retracted Fox News expose about the murder of a young Democratic Party aide”.

            ●       “My story on Fox’s reaction to the Seth Rich story – no apology, no

     explanation, no known punishments. Zimmerman remains at network”.

            65.     Folkenflik’s false and defamatory statements – in articles and via Twitter

     and on Facebook – published to millions and millions of people, caused substantial harm,

     actual damages and injury to Butowsky. Butowsky’s name and reputation have been

     globally impugned because of Folkenflik and NPR’s reckless conduct.

            66.     Through millions upon millions upon millions of publications and

     republications, tweets and retweets, posts, likes and shares, Butowsky has suffered

     egregious insult, shame, humiliation and embarrassment.

     F.     FOLKENFLIK AND NPR KNEW THEIR STATEMENTS WERE FALSE

            67.     This case involves the lowest form of “fake news” and the laziest and

     most unscrupulous and unethical journalistic practices exhibited in the new social media

     era.

            1.      Folkenflik Misrepresented Butowsky’s Involvement

            68.     Before he wrote his First Article, Folkenflik knew that Butowsky’s role

     and involvement in the investigation of Seth Rich’s murder was limited.




                                                43
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 44 of 95 PageID #: 606



             69.        Folkenflik misrepresented Butowsky’s role to make it appear that

     Butowsky – the wealthy Dallas investment advisor – orchestrated a deception on the

     American people, including his own advisory clients.

             70.        In early 2017, Butowsky contacted the family of Seth Rich to help the

     family investigate their son’s unsolved murder. Butowsky graciously offered to pay for a

     private investigator. [https://soundcloud.com/siriusxm-news-issues/ed-butowsky-seth-

     richs-death]. 19

             71.        On February 23, 2017, Butowsky contacted Wheeler via text message to

     see if Wheeler would be interested in investigating the murder. Butowsky did not know

     Wheeler, but had seen him on television.           Wheeler appeared to be a competent

     investigator.

             72.        Wheeler entered into a contract with the Rich family (specifically, with

     Aaron Rich, Joel Rich and Mary Rich) to investigate the murder of Seth Rich. As

     Wheeler stated to FetchYourNews on May 22, 2017:




     [https://fannin.fetchyournews.com/2017/05/22/detective-rod-wheeler-releases-statement-

     concerning-the-death-of-dnc-staffer-seth-rich/].



             19
                    Butowsky also donated $250 to Aaron Rich’s GoFundMe campaign to
     raise money, inter alia, to maintain and increase the reward for information leading to an
     arrest and conviction of Seth Rich’s killer. [https://www.gofundme.com/SethRich].


                                                   44
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 45 of 95 PageID #: 607



            73.       Butowsky was not a party to the contract between Wheeler and the Rich

     family. He has never seen the contract.

            74.       Although Folkenflik made it appear that Butowsky orchestrated and

     directed Wheeler’s murder investigation, in truth Butowsky did not participate in

     Wheeler’s investigation and had very little communication with Wheeler. Folkenflik

     knew that Butowsky’s involvement was limited.

            75.       Wheeler publicly confirmed Butowsky’s limited involvement in the

     investigation. On May 16, 2017, Wheeler represented to Sean Hannity that “I was hired

     by the family, Joel and Mary Rich. They signed the contract. Now, the financial benefit,

     if there were any financial benefit and by the way there wasn’t much, that was actually

     paid for by a third party [Butowsky] that I have had very little communication with

     at all, Sean”. [https://www.youtube.com/watch?v=CuRJDKEVxHY (emphasis added)].

            76.       Folkenflik misrepresented Butowsky’s actual involvement in Wheeler’s

     investigation.    Folkenflik made it appear as of Butowsky was at the center of the

     investigation, directing Wheeler, feeding him “tips”, and telling him what to do.

     Folkenflik falsely portrayed Butowsky as a puppet master “behind the scenes”, feeding

     “tips” to Wheeler and telling Fox what to do. Far from the truth.

            77.       On March 1, 2017, Wheeler told Butowsky that he (Wheeler) had

     independently acquired some “dynamic information” from one of his sources, the “lead

     detective” on the Seth Rich murder case. Wheeler also claimed that he had learned and

     knew who was “blocking the [murder] investigation”. Wheeler texted Butowsky as

     follows:




                                                45
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 46 of 95 PageID #: 608




     Wheeler told Butowsky that he was meeting with “2 inside contacts” on March 2, 2017.

            78.    On or before July 28, 2017, Wheeler’s texts were available to Folkenflik

     on the Internet and via Twitter. [http://www.debunkingrodwheelersclaims.com/;

     https://twitter.com/debunkrwheeler?lang=en]. The Twitter account, @debunkrwheeler,

     published the following tweet on July 28, 2017:




            79.    On March 31, 2017, Wheeler appeared on Fox 5 DC. Wheeler uploaded

     and   published   the   interview   to   his        YouTube   channel   –   “Rod   Wheeler”

     [https://www.youtube.com/user/4apryl]. Wheeler called the video “Fox 5 DC Seth Rich

     Death Rod Interview”. [https://www.youtube.com/watch?v=D_nsLuFyb60].




                                                    46
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 47 of 95 PageID #: 609



            80.     Butowsky did not arrange the interview with Fox 5 DC. Butowsky did not

     provide a script or prompt Wheeler in any way.

            81.     In the interview, Wheeler claimed that he had been investigating the

     murder of Seth Rich over the “past three weeks”.

            “[T]here has been a lot of reward money that’s been offered for any information.
            No one has come forward. So here is the thing that is so important to realize
            whenever you have a lot of reward money, in this case it is over $125,000, and
            you don’t have anyone coming forward with information. Then what that tells
            you as an investigator is that maybe you need to start looking at another cause or
            another reason as to why this guy was killed and that’s what we’re doing now.
            We’re looking at uh possibly of course a street robbery, but it could, and I
            underline the word could, it could have been related, his death to his job, it could
            have been related to something else. what I don’t think it was related to
            though Allison is this Russian hacking thing.”

     (Emphasis added).     After the interviewer pointed out to Wheeler that people were

     “hinting at the fact that perhaps Seth Rich may have given some documents [to

     Wikileaks]”, Wheeler, voluntarily and of his own free will, stated as follows:

            “Well a lot of people have made that same observation and you have to ask
            yourself what is the motivation behind a person wanting to get involved and offer
            reward money, maybe he’s just a good guy and he has a lot of money laying
            around so this how he wants to spend his money, but you have to be careful
            though when you start throwing out these conspiracy theories, they actually don’t
            help the investigation at all … I haven’t found one shred of evidence at all that
            indicates that Seth’s death is the result of any Russian hacking or anything
            like that. I do think it’s possible and I underline the word possible that it could
            have been related to his job to some degree or relationships with the job, don’t
            know that for sure but for investigators we have to go down every path until we
            can determine who was responsible for his death”.

     (Emphasis added).

            82.     Wheeler made the representations he did to Fox 5 DC because of his own

     independent investigation into the Seth Rich murder.




                                                 47
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 48 of 95 PageID #: 610



             2.         Folkenflik Misrepresented Wheeler’s Contacts With Zimmerman

             83.        Zimmerman is an award-winning investigative reporter employed by

     FoxNews.com. Her reports for Fox largely deal with crime, terrorism in the U.S. and

     overseas,     homeland      security,   illegal    immigration,   and   political   corruption.

     [http://www.foxnews.com/person/z/malia-zimmerman.html].

             84.        After he appeared on Fox 5 DC, Wheeler updated Zimmerman concerning

     his investigation.

             85.        In his reporting, Folkenflik downplayed and downright misrepresented the

     extent of the contact between Wheeler and Zimmerman. Folkenflik concealed the fact

     that Wheeler was actively and extensively in contact with Zimmerman.

             86.        Wheeler advised Zimmerman that he (Wheeler) was prepared to say that

     Rich’s murder was not the result of a “botched street robbery”. Wheeler further offered

     to Zimmerman that his investigation revealed a “coverup within the D.C. Govt” related to

     Rich’s death. 20

             87.        Zimmerman, who knew Wheeler worked for the Rich family, asked

     Wheeler if the family was letting him talk. If Wheeler was “up to it”, Zimmerman

     expressed interest in doing a story on the murder investigation. Wheeler and Zimmerman

     exchanged the following text messages:




             20
                    On May 16, 2017, District of Columbia Mayor Muriel Bowser called
     allegations that the city’s police department is involved in a cover-up in the Seth Rich
     murder investigation “preposterous.” [http://dailycaller.com/2017/05/16/dc-mayor-says-
     allegations-of-cover-up-of-seth-rich-murder-are-preposterous/].


                                                       48
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 49 of 95 PageID #: 611




            3.     Folkenflik Knew The President Was Not Involved In Any Way

            88.    On April 18, 2017, Butowsky sent Wheeler a text message, inquiring

     whether Wheeler would be in DC on Thursday, April 20.

            89.    Butowsky planned to meet with White House Press Secretary, Sean Spicer

     (“Spicer”).



                                             49
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 50 of 95 PageID #: 612



             90.       Wheeler had been asking Butowsky nonstop to get him an interview, so he

     (Wheeler) could get a job in the White House. 21 Butowsky asked Wheeler to put together

     a summary of his findings to date, and to bring the report with him to the meeting.

     Butowsky emailed Spicer, and asked for a 10-minute meeting, with no specified topic, to

     catch up. Butowsky informed Spicer that he would be bringing a Fox News contributor

     to the meeting.

             91.       The meeting with Spicer lasted 10-15 minutes. Most of the time was spent

     talking about shirts. Butowsky and Spicer bought their shirts from the same source:

     Jacomo Hakim’s Bookatailor. At the meeting, Butowsky and Wheeler, inter alia, told

     Spicer that they were working on a story about Seth Rich and wanted Spicer to be aware

     of it – that was it.

             92.       The President of the United States was not at the meeting and Spicer did

     not inform the President about the meeting.

             93.       Folkenflik had no evidence of any connection between Butowsky and the

     President because there was no connection. He knew his statements to Mediaite were

     absolutely false.




             21
                     See, e.g., https://www.youtube.com/watch?v=NaNhtlS2GxE (recording of
     phone call in which Wheeler expresses a desire to be employed by the White House)
     (“the President can appoint me as an administrator to the President … to specifically
     report to him and start taking a look at all of these cases. He can do it. Because someone
     needs to reign this stuff in and Trump is the person to do it … Whether you like Obama
     or not, for eight years I think this corruption has been allowed to manifest. Now we got a
     new President in there and they can’t be as corrupt as they used to be, and that’s messing
     with people’s minds.”).



                                                   50
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 51 of 95 PageID #: 613



            94.       On July 31, 2017, Folkenflik interviewed Spicer. Spicer denied the claims

     that the President colluded with Butowsky and/or Fox.                 Spicer told Folkenflik the

     following:

            ●         “Ed’s been a longtime supporter of the president and asked to meet to
                      catch up:”;

            ●         “I didn't know who Rod Wheeler was. Once we got into my office,
                      [Butowsky] said, ‘I'm sure you recognize Rod Wheeler from Fox News’”;

            ●         Butowsky laid out what had been found about the case. “It had nothing to
                      do with advancing the president’s domestic agenda — and there was no
                      agenda. They were just informing me of the [Fox] story”;

            ●         Spicer was not aware of any contact, direct or not, between Butowsky and
                      Trump.

            4.        Folkenflik Knew Wheeler Had Interviewed Detective Dellacamera

            95.       Folkenflik knew that as part of the murder investigation, Wheeler was in

     direct contact with the “lead detective” – Joseph Dellacamera (“Detective Dellacamera”).

     Again, the fact of Wheeler’s extensive contact with Dellacamera and the information

     divulged to Wheeler by Dellacamera were both available on the Internet and well-known

     to Folkenflik.

            96.       Information that Wheeler obtained from Detective Dellacamera supported

     Wheeler’s belief and his public statements to Zimmerman and others that Seth Rich had

     been in contact with WikiLeaks and had sent emails to WikiLeaks.

            97.       On April 25, 2017, Wheeler interviewed Detective Dellacamera.

            98.       Wheeler’s     notes   of   the        interview,   published   on   the   website

     www.debunkingrodwheelersclaims.com, state:




                                                       51
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 52 of 95 PageID #: 614




                                       52
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 53 of 95 PageID #: 615




            5.     Folkenflik Disregarded Wheeler’s Public Statements to Marraco

            99.    Prior to publishing anything about Fox, Zimmerman or Butowsky,

     Folkenflik knew that Wheeler had publicly stated to Fox 5 DC that Seth Rich had been in

     email contact with WikiLeaks. Folkenflik knew that Fox 5 DC published an online story

     confirming the following facts obtained from Wheeler:




                                               53
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 54 of 95 PageID #: 616



     [http://www.fox5dc.com/news/local-news/private-investigator-there-is-evidence-seth-

     rich-contacted-wikileaks-prior-to-death].

            100.    Wheeler had a crush on Fox 5 DC correspondent, Marina Marraco.

     Wheeler called Marraco.

            101.    On May 15, 2017, Marraco interviewed Wheeler concerning his

     investigation of Seth Rich’s murder and his findings to date as part of a Fox 5 DC

     “exclusive”. [https://www.youtube.com/watch?v=x48PeHvTddc].

            102.    Butowsky had absolutely nothing to do with Wheeler’s decision to be

     interviewed by Marraco or the statements that Wheeler voluntarily made to Marraco

     based on Wheeler’s first-hand knowledge and investigation of the murder of Seth Rich.

            103.    On May 15, 2017, Wheeler made the following unqualified statements on

     camera to Marraco:

                    “MARINA MARROCO:              Today Fox 5 has learned there is new
            information that could prove these theorists right. New information from the
            family’s private investigator suggests there is tangible evidence on Seth Rich’s
            laptop that confirms he was communicating with Wikileaks prior to his death.
            Now the question is why has DC police as the lead agency on the investigation for
            the past 10 months insisted this was a botched robbery when until this day there is
            no evidence to suggest that. The Rich family hired Rod Wheeler a former MPD
            homicide detective to run a parallel investigation into their son’s death. Wheeler
            says he believes there is a cover up and the police department has been told to
            back down from the investigation.”

                    WHEELER:               Neither the police department nor the FBI have
            been forthcoming. They haven’t been cooperating at all. I believe that the answer
            to solving his death lies on that computer, which I believe is either at the police
            department or at the FBI. I’ve been told both. 22

                   MARINA MARRACO:                But you have sources at the FBI saying
            that there is information …



            22
                      Actually, Wheeler had been told that Aaron Rich had the computer.
     [https://twitter.com/wikileaks/status/892494677823434753?lang=en].


                                                 54
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 55 of 95 PageID #: 617



                      WHEELER:              For sure …

                      MARINA MARRACO:               That could link Seth Rich to Wikileaks?

                   WHEELER:                Absolutely, yeah, and that’s confirmed. Actually,
            I have a source in the police department that has looked at me straight in the eye
            and said ‘Rod we were told to stand down in this case and I can’t share any
            information with you’. Now that is highly unusual for a murder investigation,
            especially from a police department. Again, I don’t think it comes from the
            Chief’s office, but I do believe there is a correlation between the Mayor’s office
            and the DNC, and that’s the information that is going to come out tomorrow.”

     (Emphasis added).       When asked by a Fox 5 DC anchor whether there would be

     “evidence” to prove the statements made by Wheeler, Marraco stated as follows:

                    “MARINA MARRACO:          … Rod Wheeler, the investigator, assures us
            Fox 5 and assures Fox News that there’s a full report that contains information
            that will show how many times Seth Rich made contact with Wikileaks and will
            show exactly when this communication took place.” 23

            104.      In his rush to publish a scandalous story, Folkenflik intentionally ignored

     Wheeler’s statements to Fox 5 DC and Marraco. Folkenflik never interviewed Marraco.

     In spite of evidence to the contrary, Folkenflik never doubted Wheeler and his handler,

     Wigdor.

            6.        Folkenflik Actually Knew That Fox Accurately Quoted Wheeler

            105.      Despite his actual knowledge that Fox accurately quoted Wheeler,

     Folkenflik intentionally misrepresented that Fox, in concert and with the support of

     Butowsky, had “concocted” a “fake news story” about the Seth Rich murder to support

     the President.




            23
                    In an audio recording published on YouTube on July 12, 2017, Wheeler
     claimed that Marraco had tricked him, that she took things out of context, that she did not
     “play” the whole tape of the interview, that he (Wheeler) did not know he was being
     recorded. [https://www.youtube.com/watch?v=2p8at6PD4L8].



                                                  55
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 56 of 95 PageID #: 618



             106.    On May 15, 2017, Wheeler was in contact with Zimmerman multiple

     times about the article Zimmerman was writing.

             107.    Folkenflik had copies of all the email and text message communications

     between Wheeler and Zimmerman, which he obtained from Wigdor and which were also

     published and available on the Internet. [http://www.debunkingrodwheelersclaims.com/].

                     a.       The First Email

             108.    At 1:20 p.m. on May 15, 2017, Zimmerman emailed Wheeler a “current

     draft” of her article:




             109.    Wheeler received Zimmerman’s email.

             110.    Zimmerman’s May 15 “current draft” contained the following words:




             111.    Zimmerman’s May 15 “current draft” attributed the following quotes to

     Wheeler:




                                                56
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 57 of 95 PageID #: 619



            112.   Far from denying anything in the May 15 “current draft”, Wheeler offered

     Zimmerman further quotes, including the following:




                                              57
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 58 of 95 PageID #: 620



             113.    The quotes attributed to Wheeler in Zimmerman’s “current draft” were

     identical in substance to statements Wheeler had made in March to Butowsky; to

     statements Wheeler made in text messages to Zimmerman; and to statements made by

     Wheeler to Marraco and Fox 5 DC in May.

             114.    The quotes were also completely consistent with Wheeler’s notes of his

     interview with Detective Dellacamera.

             115.    Wheeler did not deny the quotes or object to anything Zimmerman had

     written in the “current draft”.

             116.    Wheeler did not inform Zimmerman that any of his quotes were

     inaccurate in any way.

             117.    If he had objected to anything Zimmerman wrote, Wheeler had a duty to

     be truthful. In good conscience, Wheeler should have informed Zimmerman of any

     inaccuracies.

             118.    Wheeler knew Zimmerman and Fox were relying on Wheeler to be

     truthful and honest.

             119.    As an experienced journalist, Folkenflik knew that Wigdor and Wheeler

     were lying when they told Folkenflik that Fox fabricated the Wheeler quotes. Folkenflik

     chose to act out a lie and published Wigdor’s false narrative. After all, Wigdor had given

     Folkenflik and NPR the “exclusive”.

                     b.       The Second Email

             120.    At 3:59 p.m. on May 15, 2017, Zimmerman emailed Wheeler a revised

     draft of the article.




                                                 58
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 59 of 95 PageID #: 621



             121.     The subject line of Zimmerman’s 3:59 p.m. email expressly advised and

     instructed Wheeler to “please read carefully” (emphasis added):




             122.     The revised 3:59 p.m. draft of Zimmerman’s article made the following

     statement about Wheeler:




             123.     The revised 3:59 p.m. draft of Zimmerman’s article contained the

     following quotes attributed to Wheeler:




             124.     After sending her email with the revised article, Zimmerman texted

     Wheeler via iMessage to confirm that he had received the revised article and that he

     could read it.

             125.     Wheeler confirmed that he had received Zimmerman’s email and that he

     had read the revised article.




                                                59
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 60 of 95 PageID #: 622



            126.   Far from denying any quotes attributed to him in the revised article,

     WHEELER OFFERED ZIMMERMAN FURTHER QUOTATIONS!!!:




            127.   At no point in time did Wheeler ever deny making the statements quoted

     by Zimmerman. In fact, when Zimmerman asked Wheeler if she could use the quotes,

     Wheeler responded as follows:




            128.   Wheeler never hesitated, never equivocated, never prevaricated, and never

     denied the quotes.

            129.   Wheeler never attempted to correct, amend, clarify, or retract the quotes.


                                                60
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 61 of 95 PageID #: 623



            130.    Before he published his August 1, 2017 article on NPR.org, Folkenflik had

     irrefutable evidence that Wigdor was peddling a false narrative.

            131.    Acting in concert with Wigdor, Folkenflik disregarded serious doubts as to

     the veracity of Wheeler and republished a story that Folkenflik knew to be false.

     Folkenflik knew the fake news would immediately create massive publicity that would

     cast aspersion upon Butowsky and portray him in a false light. Folkenflik republished

     the false narrative because he had a deal with Wigdor.

                    c.     The Third Email

            132.    At 4:47 p.m. on May 15, 2017, Zimmerman sent Wheeler a third email

     that included the final draft of the article. Zimmerman’s email specifically advised

     Wheeler that the draft had been “turned in” to her editors:




            133.    As Folkenflik well knew, this was Wheeler’s third and final chance to

     deny the quotes.

            134.    Wheeler made no attempt to stop the presses.

            135.    The final draft of Zimmerman’s article, emailed to Wheeler at 4:47 p.m.

     on May 15, 2017, contained the following quotes attributed to Wheeler:




                                                 61
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 62 of 95 PageID #: 624




            136.    Wheeler’s own text messages and emails (quoted verbatim above and

     available to Folkenflik prior to August 1, 2017), the notes of his interview with Detective

     Dellacamera, and Wheeler’s statements to Marraco on May 15, 2017 confirm that Fox

     accurately quoted Wheeler. Wheeler’s statements to Marraco bear repeating:

            “I believe that the answer to solving his death lies on that computer, which I
            believe is either at the police department or at the FBI.”

            137.    In addition to the emails and text message exchanges, Wheeler confirmed

     verbally to Zimmerman that the article accurately depicted his statements, and Wheeler

     expressed his support for the story. These statements occurred on conference calls

     several days leading up to publication of Zimmerman’s story, including telephone

     conversations on May 10, 2017 (10:30 am), May 11, 2017 (9:52 am and 10:12 am), and

     May 15, 2017 (11:22 am and 1:13 am).

            138.    Wheeler also confirmed verbally to Butowsky that he had independently

     formed the belief, before publication of Zimmerman’s article, that there were email

     communications between Seth Rich and Wikileaks.

            139.    In his blind desire to publish a story disparaging of Fox, Folkenflik

     intentionally and maliciously disregarded the very record before him.

            7.      Folkenflik Disregarded Seymour Hersh’s Recorded Statement

            140.    In an audio recording published on July 11, 2017, Hersh provided the

     following statement:




                                                 62
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 63 of 95 PageID #: 625



            “What I know comes off an FBI Report … The kid [Seth Rich was] … a nice boy,
            twenty-seven. He was not an IT expert, but he learned stuff. He was a data
            programmer … Here’s what nobody knows … when you have a death like that,
            DC cops … have to get to the kid’s apartment and see what you can find … so
            they get a warrant … They go in the house and they can’t do much with his
            computer … They have a cyber unit in DC, and they’re more sophisticated. They
            come and look at it. The idea is that maybe he’s had a series of exchanges with
            somebody who’s said ‘I’m going to kill you, you motherfucker’ … and they can’t
            get in … So, they call the FBI cyber unit. The DC … Washington Field Office is
            a hot shit unit … There’s a cyber unit there that’s excellent … The Feds get
            through and here’s what they find. This is according to the FBI Report … What
            the Report says is that sometime in late Spring … early Summer, he [Seth Rich]
            makes contact with WikiLeaks. That’s in his computer … They found what he
            had done. He had submitted a series of documents … juicy emails from the DNC
            … He [Seth Rich] offered a sample, an extensive sample … of emails, and said I
            want money. Later, WikiLeaks did get the password. He had a … protected
            dropbox … He also, and this is in the FBI Report, he also let people know with
            whom he was dealing … The word was passed, according to the FBI Report, ‘I
            also shared this box with a couple of friends, so if anything happens to me, it’s not
            going to solve your problems’ … WikiLeaks got access before he was killed.”

     [https://www.youtube.com/watch?v=giuZdBAXVh0].

            141.    In his reporting, Folkenflik completely disregarded Hersh’s recorded

     statement.

            142.    Instead, Folkenflik peddled a preconceived narrative that the Fox News

     story, directed and supported by Butowsky, was “baseless”.           Folkenflik knew his

     statements were false.

            8.      Folkenflik Knew About Wheeler’s Appearances On Hannity and Dobbs

            143.    On May 16, 2017, in the early morning, Fox published Zimmerman’s

     story entitled, “Seth Rich, slain DNC staffer, had contact with WikiLeaks, say multiple

     sources”. The article included the statements that Wheeler had made and approved.

     [http://web.archive.org/web/20170516133954/http://www.foxnews.com/politics/2017/05/

     16/slain-dnc-staffer-had-contact-with-wikileaks-investigator-says.html].

            144.    Fox News also tweeted Zimmerman’s story to its 16 Million followers:



                                                 63
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 64 of 95 PageID #: 626




            145.   Folkenflik knew that on May 16, 2017 – after publication of

     Zimmerman’s article – Wheeler appeared on Fox News where he was interviewed by

     Sean Hannity (“Hannity”). [https://www.youtube.com/watch?v=CuRJDKEVxHY].

            146.   When he spoke with Hannity, Wheeler knew the Zimmerman article had

     been published with his approved quotations included.

            147.   Wheeler once again expressly confirmed that Seth Rich had

     communicated with WikiLeaks.



                                               64
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 65 of 95 PageID #: 627



            148.    The transcript of Wheeler’s interview with Hannity is clear and

     unambiguous:

                    “HANNITY:           The timeline is fascinating here. As I played in the
            last segment, Julian Assange I asked him repeatedly on radio and television if
            Russia was involved, absolutely not. Now believe him or not, he’s the guy at
            WikiLeaks who has an 11 year history of never being proven wrong … I guess
            my question is when you look at the timeline of this, and 12 days after he was
            killed it shows up on WikiLeaks, what did you discover in terms of the
            contacts with WikiLeaks?

                    WHEELER:              Right, well that is an excellent question and let me
            clear that up right now exactly what it was that I found. Now I have never seen
            the emails myself directly. I haven’t even seen the computer that Seth Rich used.
            Here is the problem with all of this: I don’t even know where the computer is. I
            checked with the police department. They said they don’t know where the
            computer is and the FBI they say they don’t have the computer. Now, where did
            this information come from in terms of knowing or believing, I should say, that
            Seth Rich could have been in communications with WikiLeaks. There was a
            federal investigator that was involved on the inside of the case, a person that is
            very credible. And I’ll tell you, let me just say this Sean, I don’t like to suggest
            things without saying the person’s name, but I can’t say that person’s name
            because that person would be thrown under the bus. And I can’t do that, but this
            person we checked him out, we had to check him out, very credible. He said
            he laid eyes on the computer, and he laid eyes on the case file, and he came
            across very credible. When you look at that with the totality of everything
            else I’ve found in this case, it’s very consistent for a person with my
            experience to begin to think well perhaps there were some email
            communications between Seth and WikiLeaks. Everytime I talk to the police
            department though Sean, everytime I talk to the police department about the
            WikiLeaks or the emails, it’s automatically shut down. That discussion is
            automatically shut down.
            …

     (Emphasis added). Wheeler never once informed Hannity that Zimmerman or Fox or

     Butowsky had misquoted him. Wheeler never claimed that Fox, with Butowsky’s support,

     had “fabricated” quotes or that the Zimmerman article was “fake news”. Wheeler never

     said that Butowsky had “fed” him “tips”. Wheeler went on to tell Hannity that:




                                                65
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 66 of 95 PageID #: 628



                    “[i]f this is just a murder investigation, first of all why would the FBI be
            involved? The only reason the FBI would be involved just so that the viewers
            understand is if this has some degree of national exposure, meaning because
            maybe it is related to the DNC. We don’t know that. We don’t know that for
            sure. It could have been a botched robbery, but my point is this Sean and I’ve
            been investigating murders for a while you have to look at every possibility you
            can’t just look at one thing say well that has to be it … But here is the thing, and
            this is so important, there has been a $125,000 reward out for information
            pertaining to the death of Seth Rich. Not one person has come forward. Here is
            one other thing that is going to be startling and I’m just going to say this right
            now. I reached out to the police department way back in March when the family
            first hired me right to get involved. I didn’t hear anything from the police
            department for 2-3 days. Guess what I leaned yesterday [May 15, 2017] from the
            family of Seth Rich? The police department did not call me back because
            someone, a high-ranking official at the DNC, check this out, a high-ranking
            official at the DNC, when I called the police department. They got that
            information and called the Rich family wanting to know why was I snooping
            around?
            …

                  I don’t know for sure. I don’t know as a matter of fact if the emails
            went out to the WikiLeaks or anybody else, but it sure appears that way.”

     (Emphasis added).

            149.   Folkenflik knew all about the Hannity interview, just like he knew about

     Wheeler’s extensive text and email communications with Zimmerman and Butowsky.

     Folkenflik knew that Wheeler – who was held out by Wigdor as a seasoned DC homicide

     investigator – opined that it “sure appears” there were email communications between

     Seth Rich and WikiLeaks.

            150.   Folkenflik also knew that Wheeler had disclosed to Zimmerman what the

     Rich family had said. In text messages on May 15, 2017, published on the Internet and

     available to Folkenflik, Wheeler expressly advised Zimmerman as follows:




                                                66
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 67 of 95 PageID #: 629



            “Joel [Rich] said that when I called the police department, right after that Donna
            Brazile called him and was asking him why I was snooping around asking
            questions about death of Seth and his working relationships at the DNC. I was
            startled to learn that Donna Brazile even knew that I reached out to the
            police department. So basically when I called the police department that
            information was automatically given to Donna Brazile and she caught [sic] Joel
            wanting to know why I was inquiring about Seth relationships at the DNC. As a
            police investigator that automatically makes me think that Donna Brazile is
            in a category of persons of interest as it relates to the death of Seth Rich. I
            also spoke with another source who informed me that not only was Donna Brazile
            snooping around wanting to know what I was learning with regards to the DNC
            and Seth Rich but also I was told that Debbie Wasserman Schultz was
            snooping around wanting to know how much it was I [sic] learning.”

            “I just read the email you sent. Joel [Rich] informed me that Donna Brazile
            called him not the police department asking why I was snooping around.
            My question is how did she know I called the detective so quick.”

     (Emphasis added).

            151.    In addition to Hannity, on May 16, 2017 Wheeler appeared on Fox

     Business with Lou Dobbs (“Dobbs”) to discuss the Seth Rich murder investigation.

     [https://www.youtube.com/watch?v=2tqckO7bBjk]. Dobbs asked Wheeler about “this

     federal investigator, we’re in an unusual situation, an FBI forensic report showing 44,000

     emails 18,000 attachments, that approximates just about what was released by WikiLeaks

     … do you think that is a coincidence?” Wheeler replied without hesitation,

                   “WHEELER:               No, I actually don’t think it’s a coincidence… his
            information that he shared with Fox News is pretty consistent with everything else
            I’ve been learning 24 including the fact that right now no one seems to know where
            the computers are that belonged to Seth Rich, the computers obviously were
            confiscated at some point.”

     When Dobbs asked about the claim that DC detectives were told to “stand down”,

     Wheeler stated:




            24
                  Wheeler vouched for the FBI Report and expressed no doubt that there
     was email communication between Seth Rich and WikiLeaks.


                                                67
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 68 of 95 PageID #: 630



                    WHEELER:               And that is a claim I actually heard myself from a
            detective, who said ‘Rod we were told not to investigate this fully’. Now see
            that’s interesting because that is consistent with what this federal investigator
            said. The federal investigator never knew Lou, that I had heard from a detective
            in the police department to stand down. Well if this guy says the same thing, you
            have to start saying to yourself well maybe there is some truth behind this. So,
            that’s why I think when you look at the totality of everything we have right now it
            is very consistent with what this federal investigator has said.
            …

                   We also don’t have body cameras that I know police officers were
            wearing on the scene the night in which Seth was killed. That’s a problem
            because we know for a fact those officers had on body cameras. No one knows
            where the video is. I think we are going to have to continue to look at this case
            and hope more will come out as time goes by Lou.”

            152.    Folkenflik knew that Wheeler’s statements to Marraco, Zimmerman,

     Hannity and Dobbs in May 2017 cast serious doubts on the false narrative promoted by

     Wigdor in June/July 2017. In spite of these doubts, Folkenflik published Wigdor and

     Wheeler’s statements as if they were true. 25




            25
                    As was well-known to Folkenflik prior to publication of the false and
     defamatory statements at issue in this action, Wheeler made repeated positive statements
     to multiple people, and then, in less than 48 hours, claimed that his own statements were
     fabricated. Wheeler did a colossal flip-flop. Blake Hounshell, the Editor-in-Chief of
     POLITICO Magazine, observed:




                                                     68
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 69 of 95 PageID #: 631



              9.       Folkenflik Knew About Wigdor/Wheeler’s Motive To Lie

              153.     On May 16 or May 17, 2017, one or more members of Seth Rich’s family

     or a spokesman for the Rich family (Bauman) threatened to sue Wheeler for violating the

     terms of his contract with the Richs by speaking with Marraco, Zimmerman, Hannity and

     Dobbs.        [See,   e.g.,   https://www.nbcnews.com/politics/justice-department/slain-dnc-

     staffer-s-family-orders-blabbing-detective-cease-desist-n762211].

              154.     Counsel for the Rich family, Joseph A. Ingrisano, Esquire, of Kutak Rock,

     notified Wheeler that his “statements and actions have caused, and continue to cause, the

     [Rich] Family severe mental anguish and emotional distress. Your behavior appears to

     have been deliberate, intentional, outrageous, and in patent disregard of the Agreement

     and the obvious damage and suffering it would cause the Family.” Ingrisano further

     advised Wheeler that his “improper and unauthorized statements, many of which are false

     and have no basis in fact, have also injured the memory and reputation of Seth Rich and

     have defamed and injured the reputation and standing of the members of the Family”.

              155.     Bauman, a DNC crisis operations, strategic planning, digital engagement,

     rapid response, and media relations “political consultant” 26 deployed to represent the

     Rich family after the murder of Seth Rich, also issued a public statement. Bauman

     trumpeted the DNC party line: “Anyone who continues to push this fake news story after

     it was so thoroughly debunked is proving to the world they have a transparent political

     agenda or are a sociopath”. “In either case, they should be taken off the air because they


              26
                    Bauman is the former Executive Director of the Democratic Congressional
     Progressive Caucus, the largest caucus within the House Democratic Caucus. [https://cpc-
     grijalva.house.gov/what-is-cpc/]. He is currently an agent working for the “Pastorum
     Group”, a full-service communications and political strategy firm founded by Bauman
     and dedicated to promoting Democratic candidates, causes and coalitions.
     [https://www.thepastorumgroup.com/#about-section].


                                                    69
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 70 of 95 PageID #: 632



     are either blind to the damage they are doing to a murder victim’s family or don’t care,

     showing a profound lack of judgement and common decency.” Bauman discouraged the

     investigation of Seth Rich’s murder, upon information and belief, because he was

     assisting the DNC in a cover-up of Seth Rich’s leak of emails to WikiLeaks.

            156.    The threats from the Rich family and Bauman provided Wheeler with a

     motive to lie, backtrack and to distance himself from the quotes and statements he had

     made to Marraco, Zimmerman, Hannity and Dobbs.

            157.    Folkenflik knew that Wheeler’s liability to the Rich family also provided

     Wheeler with a motive to lie about Butowsky, Zimmerman and Fox.

            158.    Folkenflik also knew that there was significant conflict between Wheeler

     and Seth Rich’s brother, Aaron Nathan Rich, an employee of defense contractor,

     Northrop Grumman Corporation (NYSE:NOC) with a Top-Secret security clearance. 27

     Folkenflik knew that in a YouTube video recording (published July 12, 2017) Wheeler

     had accused Aaron Rich of obstructing the murder investigation by prohibiting Wheeler

     from inquiring about “emails”. [https://www.youtube.com/watch?v=2p8at6PD4L8].

     BigLeaguePolitics.com summarized the audio tape of Wheeler’s accusations of

     obstruction as follows:




            27
                    Aaron Rich is a Senior Software Engineer with NOC.


                                               70
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 71 of 95 PageID #: 633




     [https://bigleaguepolitics.com/audio-rod-wheeler-explains-fox-news-fiasco-claims-

     brother-blocked-wikileaks-inquiries/].

            159.   Aaron Rich’s obstruction and refusal to permit Wheeler to investigate Seth

     Rich’s emails caused Wheeler to believe that there were email communications between

     Rich and Wikileaks. In the July 12, 2017 audio recording, Wheeler positively stated,

     “with everybody pushing back on this email thing in the family and they’re so

     protective of the email, it leads me to think that perhaps there were some

     communications between Seth Rich and Wikileaks.” 28




            28
                    Compare these statements to what Wheeler told Zimmerman and what was
     published in the Fox News’ story:




                                               71
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 72 of 95 PageID #: 634



            160.     Wheeler’s public statements about the Seth Rich emails should have

     caused Folkenflik (and Wigdor) to question the veracity of Wheeler’s subsequent denial

     of his quotations to Zimmerman.

            10.      Folkenflik Could Never Have Believed The Flip-Flopping Wheeler

            161.     Folkenflik knew that Wigdor’s source, Wheeler, flip-flopped on virtually

     all the essential facts, including what he (Wheeler) had told Marraco. The fact that

     Folkenflik accepted Wheeler’s word as true – when it was verifiably false – demonstrates

     that Folkenflik acted with reckless disregard for the truth.

            162.     In an article published on May 17. 2017 at 12:42 a.m., BuzzFeed News

     quoted Wheeler as follows:




     https://www.buzzfeed.com/claudiakoerner/the-private-detective-who-ignited-a-clinton-

     conspiracy?utm_term=.cmYQ8ZrbEz#.xr04N76J3z].

            163.     On May 17, 2017 at 11:32 p.m., Fox 5 DC published an editor’s note. The

     note emphasized that what Wheeler told Fox 5 DC on camera on Monday, May 15, 2017

     regarding Seth Rich’s murder investigation is in “clear contrast” to his representations

     “over the last 48 hours”. Fox 5 DC pointed out that Wheeler “backtracked” completely

     on his assurances given to Fox 5 DC and Fox News on May 15, 2017. After Wheeler

     backtracked, Fox 5 DC attempted incessantly to communicate with him, but he did not

     return calls or emails. On May 17, 2017, “just before our newscast, Wheeler responded

     to our requests via a telephone conversation, where he now backtracks his position and

     Wheeler       characterizes   his   on-the-record     and      on-camera   statements   as



                                                  72
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 73 of 95 PageID #: 635



     ‘miscommunication.’”       [http://www.fox5dc.com/news/local-news/private-investigator-

     there-is-evidence-seth-rich-contacted-wikileaks-prior-to-death]. 29

            11.     Folkenflik Knew About Wheeler’s Statement to FetchYourNews

            164.    After May 17, 2017, Wheeler continued to publish statements that should

     have caused Folkenflik to doubt Wigdor and Wheeler’s false narrative.

            165.    On May 22, 2017, Wheeler released a statement concerning the death of

     Seth Rich that was published by Brian K. Pritchard of FetchYourNews.com.

     [http://fetchyournews.com/tag/rod-wheeler/]:




            166.    Wheeler’s written statement, in pertinent part, reads:




            29
                    Folkenflik (and Wigdor) had every reason to doubt Wheeler’s veracity.
     Wheeler’s backtracking and lies were a matter of public record. Folkenflik and Wigdor
     acted with reckless disregard for the truth when they deliberately republished Wheeler’s
     false and defamatory statements about Butowsky and Fox.



                                                 73
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 74 of 95 PageID #: 636




     Wheeler publicly admitted that Zimmerman’s article was “essentially correct and

     worthy of further investigation”. (Emphasis added). 30

            167.   Folkenflik failed to report any of this in his Articles. Rather, he concealed

     the truth and materially misrepresented Wheeler’s position.

            168.   Rupert Murdock’s daughter-in-law, Kathryn Murdock (wife of James

     Murdock), worked for the Clinton Foundation and is a friend of the Clintons.

     [http://www.qdvm.org/kathrynmurdoch/]. As Folkenflik well knew, Kathryn Murdock is

     also an outspoken critic of President Trump.

            169.   Zimmerman’s article was not pulled by Fox because it was “concocted” or

     “fake news” or “deceptive” or any of the other pejorative connotations used by Folkenflik




            30
                    Despite Wheeler’s own words, Wigdor and Wheeler falsely stated that on
     May 16, 2017, Wheeler called Zimmerman and confronted her about the use of false
     statements in the article. Wigdor and Wheeler ginned up a story that Zimmerman told
     Wheeler that she would have the statements removed from the article and, when they
     were not removed, that Zimmerman told Wheeler that she had been instructed by her
     bosses at Fox News to leave the false quotes in the story. Wigdor and Wheeler made up
     facts out of whole cloth. If Wheeler was upset about purportedly fabricated quotes
     of a highly politically-charged nature being falsely attributed to him, why would he
     admit in a written statement on May 22, 2017 that Zimmerman’s story was
     “essentially correct and worthy of further investigation”??? In truth, Wheeler
     admitted to FetchYourNews – on at least two public occasions on May 22, 2017 –
     that Zimmerman’s article was on the money.


                                                74
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 75 of 95 PageID #: 637



     and NPR.      At Kathryn Murdock’s request, and for political reasons, Fox pulled

     Zimmerman’s article.

            170.    On May 23, 2017, Fox retracted the article with the following explanation:

            “On May 16, a story was posted on the Fox News website on the investigation
            into the 2016 murder of DNC Staffer Seth Rich. The article was not initially
            subjected to the high degree of editorial scrutiny we require for all our reporting.
            Upon appropriate review, the article was found not to meet those standards and
            has since been removed.

            We will continue to investigate this story and will provide updates as warranted.”

     [http://www.foxnews.com/politics/2017/05/23/statement-on-coverage-seth-rich-murder-

     investigation.html].

            171.    On June 5, 2017, Wheeler denied back-tracking on Fox and Zimmerman.

     He told the hosts of YouTube channel, Crowdsource The Truth, that “I haven’t walked

     back anything. As a matter of fact, in my statement that I released a week ago … I said

     … in writing that I do believe that there was some communication between Seth and

     WikiLeaks and I believe that based on common sense”. (Emphasis added).31

     [https://www.youtube.com/watch?v=yDI0AFOHuNI]. Wheeler also confirmed that he

     had hired an “attorney”.

            172.    On June 19, 2017, Wheeler appeared on another YouTube channel,

     Jamarl Thomas, and tried to explain away his statements to Marraco. Wheeler stated:




            31
                    This is the exact same thing that he said to Zimmerman and that she
     quoted in the May 16, 2017 Fox News story.



                                                75
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 76 of 95 PageID #: 638



            “what happened was the Fox 5 reporter, a woman named Marina Marroco, she
            reached out to me on that particular Monday … So I had not read the actual report
            that was going to be released by the Fox News reporter on Tuesday, but I had
            heard there was going to be a report released. 32 So the Fox 5 reporter asked could
            I give her a comment just a teaser, okay just teaser for the 10 o’clock news …
            So she asked me and this is important she said so you have information from a
            source that they have seen emails from Seth Rich computer? And I said I think I
            said something yes, confirmed. Now what did I mean by that? I meant that it was
            confirmed by the Fox News reporter who had just told me about this guy, not that
            it was confirmed that I saw it with my own eyes. So I never really back tracked
            on anything. The reporter from Fox News who told me yes it’s confirmed that
            this guy that this guy saw the emails, okay and so basically what I did was
            repeated that but not once have I ever said I saw the computer.”

     [https://www.youtube.com/watch?v=er8PhSOk85s]. Wheeler confirmed that his work

     for the Rich Family was “done”. Wheeler stated that he declined to keep working on the

     Seth Rich murder case because “my family and me has [sic] taken so much of a hit in the

     media over the past couple of weeks. To be honest, I’ve never had to deal with anything

     like this before. You know what I mean? … It takes a toll on you, so I decided I really

     don’t even want to be involved in this case anymore.”

                                  COUNT I – DEFAMATION

            173.   Butowsky restates paragraphs 1 through 172 of this Complaint and

     incorporates them herein by reference.

            174.   Folkenflik and NPR made and published to third-parties, including

     subscribers, viewers, listeners, followers, main stream media, and print media, numerous

     false factual statements, which are detailed verbatim above, of or concerning Butowsky.

            175.   By publishing Articles on the Internet and by tweeting his false

     statements, Folkenflik and NPR knew or should have known that their false and

     defamatory statements would be republished over and over by third-parties millions of


            32
                  This is a patently false statement. As evidenced by the emails and text
     messages on May 15, 2017, Wheeler had read Zimmerman’s report.


                                                76
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 77 of 95 PageID #: 639



     times to Butowsky’s detriment and injury. Republication by main stream media, print

     media and on social media was the natural and probable consequence of Folkenflik and

     NPR’s actions and was actually and/or presumptively authorized by Folkenflik and NPR.

     In addition to their original publications, Folkenflik and NPR are liable for the millions

     upon millions of republications of the false and defamatory statements by third-parties.

            176.    Folkenflik and NPR’s false statements constitute defamation per se or

     defamation per quod. The statements accuse and impute to Butowsky the commission of

     crimes involving moral turpitude (fraud) and for which Butowsky may be punished and

     imprisoned in a state or federal institution. The statements impute to Butowsky an

     unfitness to perform the duties of an office or employment for profit, or the want of

     integrity in the discharge of the duties of such office or employment. Folkenflik and

     NPR’s statements also prejudice Butowsky in his profession or trade as a registered

     investor advisor. Folkenflik and NPR’s statements caused Butowsky to suffer and incur

     both presumed and actual damages.

            177.    Folkenflik and NPR’s false statements caused Butowsky to suffer loss and

     injury to his business, insult, pain, embarrassment, humiliation, and mental suffering,

     harm to Butowsky’s name reputation, out-of-pocket loss and other actual damages.

            178.    Folkenflik and NPR acted with actual malice and reckless disregard for

     the truth for the following reasons:

                    a.      Folkenflik, NPR and its editors and publishers violated their own

            Code of Ethics and abandoned all journalistic standards in writing, editing and

            publishing the Articles at issue;




                                                 77
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 78 of 95 PageID #: 640



                  b.      Acting in concert with Wigdor, Folkenflik and NPR conceived a

           story line in advance of any investigation and then consciously set out to make the

           evidence conform to the preconceived story. Folkenflik pursued and regurgitated

           the preconceived narrative that he knew to be false.

                  c.      Folkenflik and NPR relied on a primary source – Wheeler – that

           Folkenflik and NPR knew to be wholly debunked and unreliable. Based on

           information known and available to Folkenflik, Folkenflik in fact harbored

           serious doubt as to the veracity of Wigdor and Wheeler’s statements about

           Butowsky. Indeed, the statements were knowingly false, with not a shred of

           supporting evidence, and Folkenflik knew that before he wrote the Articles

           published by NPR.

                  d.      Folkenflik and NPR were in possession of Wheeler’s email

           communications and text messages with Zimmerman and other information that

           demonstrated the falsity of Wigdor and Wheeler’s information.           Folkenflik

           consciously and intentionally ignored known and available contradictory evidence

           that demonstrated the preconceived thesis was false and deliberately failed to

           investigate sources of information (e.g., Marraco, Hersh, etc.) that contradicted

           the preconceived storyline.

                  e.      Folkenflik and NPR knowingly presented half-truths wrapped in

           misstatements and conjecture.     They repeated Wigdor and Wheeler’s words

           knowing that the words were false or inherently improbable and at a time when

           there were obvious reasons to doubt the veracity and credibility of both Wigdor

           and Wheeler. Folkenflik and NPR repeated Wigdor and Wheeler’s words at a




                                               78
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 79 of 95 PageID #: 641



           time when they were cognizant of the sources inconsistencies and credibility

           problems.

                  f.       Folkenflik and NPR knew that Wigdor and Wheeler both had a

           strong motive to lie about Butowsky, and a motive to fabricate the charges

           conspiracy, collusion, fraud and “fake news”.        Folkenflik and NPR never

           questioned the extreme bias of their sources. Rather, Folkenflik and NPR were

           guided by their own extreme bias, ill-will and desire to publish a salacious story

           about the President, Fox, fake news and “collusion”. Folkenflik’s book, prior

           articles, blogs and tweets about Fox and Rupert Murdoch further demonstrate that

           he and NPR was prejudiced against Fox and had an axe to grind. Butowsky was a

           victim of that actual malice.

                  g.       Folkenflik and NPR chose to manufacture and publish false

           statements about Butowsky and use unnecessarily strong and violent language,

           disproportionate to the occasion, when they knew there was no evidentiary basis

           for the statements. Folkenflik and NPR did not act in good faith because, in the

           total absence of evidence, they could not have had an honest belief in the truth of

           their statements about Butowsky.

                  h.       Folkenflik and NPR reiterated, repeated and continued to publish

           the false defamatory statements out of a desire to gain notoriety, increase

           revenues for NPR, hurt Butowsky and Fox and with reckless disregard for the

           consequences.

                  i.       Folkenflik and NPR initiated the defamation, and went out of their

           way to publish extra-judicial statements about Butowsky.




                                               79
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 80 of 95 PageID #: 642



            179.    Folkenflik and NPR lacked reasonable grounds for any belief in the truth

     of their statements and acted negligently in failing to determine the true facts.

            180.    As a direct result of Folkenflik and NPR’s defamation, Butowsky suffered

     substantial presumed and actual damages and loss, including, but not limited to, pain and

     suffering, emotional distress and trauma, insult, anguish, stress and anxiety, public

     ridicule, humiliation, embarrassment, indignity, damage and injury to his personal and

     professional reputations, loss of business and income, attorney’s fees, costs, and other

     out-of-pocket expenses in an amount to be determined by the Jury, but not less than

     $57,000,000.00.

                          COUNT II – BUSINESS DISPARAGEMENT

            181.    Butowsky restates paragraphs 1 through 180 of this Complaint and

     incorporates them herein by reference.

            182.    Folkenflik and NPR published false and disparaging information about

     Butowsky, which is detailed verbatim above.

            183.    Folkenflik and NPR knew their statements were false and acted with the

     specific intent to injure Butowsky and aid and abet the extortion money from Fox.

            184.    None of Folkenflik and NPR’s statements are privileged. Folkenflik and

     NPR had no right to publish false and disparaging information about Butowsky.

     Folkenflik and NPR knew of the falsity of their statements and acted with wanton,

     intentional and reckless disregard concerning publication. Folkenflik and NPR acted

     with ill-will and they intended to interfere with the economic interests of Butowsky in an

     unprivileged fashion.




                                                  80
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 81 of 95 PageID #: 643



            185.   Folkenflik and NPR’s statements and actions constitute business

     disparagement under Texas law.

            186.   Folkenflik and NPR’s business disparagement caused Butowsky to suffer

     and incur special damages, including loss of income and business and out-of-pocket

     expenses in an amount to be determined by the Jury, but not less than $57,000,000.00.

                              COUNT III– CIVIL CONSPIRACY

            187.   Butowsky restates paragraphs 1 through 186 of this Complaint and

     incorporate them herein by reference.

            188.   Beginning in July 2017 and continuing through the present, Folkenflik

     combined, associated, agreed or acted in concert with Wigdor for the express purpose of

     injuring Butowsky in his business and reputation as a Dallas investment advisor through

     the publication and republication of false and defamatory statements. In furtherance of

     the conspiracy and preconceived joint plan, Folkenflik and Wigdor orchestrated a scheme

     the unlawful purpose of which was to defame Butowsky and destroy his name and

     reputation. Acting in concert, Folkenflik and Wigdor utilized the various main stream

     media outlets, professional and personal friendships and social media properties to

     publish, republish and spread the defamation and character assassination.

            189.   In conjunction with Folkenflik and NPR’s defamatory attacks on

     Butowsky and in furtherance of the conspiracy, Wigdor launched his own wehrmacht and

     published numerous false and defamatory statements about Butowsky, including the

     following:

                   a.      On August 1, 2017, after setting Folkenflik lose, Wigdor cranked

     up his own public relations wehrmacht, and began a blitzkrieg of defamation in main




                                                81
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 82 of 95 PageID #: 644



     stream media, all of which was televised and broadcast in Texas. Wigdor first contacted

     MSNBC      and       scheduled   an   interview    with    Ari    Melber     (“Melber”).

     [https://www.youtube.com/watch?v=VFTdWAWrocQ]. In addition to the millions of

     people who, upon information and belief, watched the MSNBC interview live, Melber

     republished the interview to his 38,262 Twitter followers and to MSNBC’s 1,975,316

     Twitter followers:




     During the interview with Melber, Wheeler made the following statements:

            “That’s right well I was asked to get involved in conducting an investigation, a
            murder investigation of Seth Rich and that why I got involved, so I could try and
            find out who killed this guy. During the course of my investigation, there was a
            lot of things that came up uh there was a lot of suspicious information that I was
            learning about possibly the DNC being involved to some degree, I don’t know.
            What I decided to do was to take all my information and give it to the police
            department like you should do in any case and go from there. But halfway
            through the investigation and up the point this article was released by Fox, there
            were these quotes in there from me supposedly saying that I knew for a fact that
            Seth Rich the decedent had been in contact with WikiLeaks emailing them emails,
            that was not true.
            …

            I think uh well I know for a fact Ed Butowsky, who was the individual that was
            funding the investigation, he had been in contact with people from the White
            House and he was the one that was pushing this Russian hacking narrative, by
            the way that I didn’t know a whole lot about because I wasn’t you know trying to
            debunk a narrative or support a narrative I was trying to find a murderer.



                                                82
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 83 of 95 PageID #: 645



            I do know that, and Ed even admitted it himself. And I think the bottom line from
            all of this, Ari, is the reporter herself from Fox News she even admitted it that she
            lied and put those quotes in there. I mean she admitted that but at the same time
            to this day they have not retracted that as a result of those quotes and her story it’s
            then damaged my credibility and my integrity.”

     When asked about Butowsky’s May 14, 2017 text, Wheeler stated:

            “Well first of all, I’m thinking why would the President have to review a story
            pertaining to a death, to the murder of a guy in DC, why would the President even
            be involved in this, but at that point, Ari, it was rather obvious to me that they
            actually lured me into this investigation. 33 They meaning this Fox News reporter
            and Ed Butowsky to substantiate this Russian narrative thing or to debunk that
            when in fact they told me that I was really getting involved just to solve a murder.
            All I want them to do is to correct the record, to tell the truth.”

     Wigdor represented to Melber that “discovery” would reveal “the emails and the texts

     the phone calls or the visits to the White House between Ed Butowsky and President

     Trump and other people in the White House”. Wigdor knew these statements were

     false. He had no good faith basis to believe he was going to see emails, or texts or phone

     calls between Butowsky and President Trump – because none exist. These scandalous

     statements made to main stream media were solely intended to fuel the media frenzy

     created and stirred by Wigdor and Folkenflik.

                   b.      On August 2, 2017, Wigdor appeared on CNN with Wolf Blitzer,

     where he published the following false and defamatory statements about Butowsky:




            33
                    Wheeler’s statements to Melber are revealing. Wheeler clearly did not
     believe the President was involved in anything. And, if Wheeler knew “at that point” –
     May 14, 2017 – that he had been “lured into this investigation”, why did Wheeler
     continue to communicate with Zimmerman on May 15, 2017? Wheeler did not tell
     anyone he was “lured” into anything until after publication of Zimmerman’s article on
     May 16, 2017 and after Wheeler was threatened with litigation by the Rich family and
     Bauman.


                                                  83
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 84 of 95 PageID #: 646



            “I watched that interview last evening with your colleague, Chris Coumo, and it
            was actually highly entertaining because much of what he [Butowsky] said made
            absolutely no sense. You know take for instance the text message that he sent to
            Rod Wheeler. He said that the President read the article. He wanted it out
            immediately and now he’s trying to say that text was somehow a joke. I mean
            this was not a laughing matter. This was a text message. There was no emoji at
            the end of it. There was no smiley face. It wasn’t a joke. Ed Butowsky, as he
            said in texts, was in conversations with the White House, with the President.”

     [https://www.youtube.com/watch?v=S2BafRHiuZY].              Wigdor’s     entire   narrative

     regarding Butowsky’s connection to the White House, particularly the President, is

     knowingly false. Butowsky has never spoken to the President, nor has he claimed to

     have ever spoken to the President. Wheeler told Wigdor that there was no evidence of

     any connection between Butowsky and the President. Wigdor intentionally disregarded

     Wheeler’s advice, failed to conduct any investigation, failed to interview a single person,

     and even disregarded Spicer’s statements to Folkenflik that he (Spicer) was not aware of

     any contact between Butowsky and the President. It is axiomatic and obvious that

     “collusion”, i.e. between Butowsky and the President or between the Trump

     Administration and the “Russians”, cannot occur if the people have never met or

     communicated. “Collusion”, by definition, requires cooperation or agreement to act in

     concert. The suggestion that the President of the United States would have colluded with

     Butowsky – a person unknown to the President and with whom the President has never

     communicated – is preposterous. Wigdor, like Folkenflik, knew that the representations

     were false. Wigdor and Folkenflik shamelessly republished the obviously fake news. In

     his interview with CNN, Wigdor repeated the misrepresentation published by Folkenflik

     in the First Folkenflik Article:




                                                 84
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 85 of 95 PageID #: 647



                    “What he [Wheeler] was hired to do was to do an investigation into the
            murder of Seth Rich, he wanted to do that, unfortunately he was used as a pawn in
            this case by Ed Butowsky and Fox News, he was used as a pawn again to steer
            away the narrative and that’s all documented not only in text messages, but also in
            voice recordings, the case is strong and not only were the statements made in the
            May 16 article false but you also have Ed Butowsky and Malia Zimmerman
            admitting those quotations were false.”

     (Emphasis added to highlight the false statements). The CNN/Wolf Blitzer interview was

     viewed live by hundreds of thousands of people, perhaps millions world-wide. It was

     uploaded to YouTube by Wigdor and viewed at least 228 more times.

                   c.      On August 3, 2017, Wigdor partner Jeanne Christensen appeared

     with     Wheeler        on       CNN        with       Chris      Cuomo         (“Cuomo”).

     [https://www.youtube.com/watch?v=d5L-NF6cDOo]. Wheeler published the following

     false and defamatory statements about Butowsky:

                   “WHEELER:                I really tried hard to find a murderer not to debunk a
            Russian narrative … And while I was in the process of trying to find that
            murderer behind the scenes what I did not know is that this reporter and this rich
            guy, Ed Butowsky, had another plan in mind and that’s why they brought me into
            this thing and I realize that now.
            …

                   As far as I’m concerned, this man [Butowsky] knew he was lying. He’s
            been lying the entire time.
            …

                   We had this meeting [with Sean Spicer on April 20, 2017]. We met for
            about 10 -15 minutes and I’ll tell you real quickly how the meeting ended: Sean
            Spicer said, ‘I’m not sure how I can help with this investigation’. He said, ‘Rod if
            you want to talk some more about this or maybe if you want me to put you in
            touch with somebody at the Justice Department’. He gave me his business card
            … He also gave me his personal cell phone number … This is what he gave me,
            and he said if you need some more help give me a call. I’ve never called Sean
            Spicer after that, but that’s the truth and that’s what happened.




                                                 85
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 86 of 95 PageID #: 648



                   CUOMO:                 … This is not the court of public opinion. In a court
            of law you only know what you show and you’re going to have to demonstrate
            that Sean Spicer, if you’re going to include the White House in a concocted story
            scheme, then you’re going to have to show that they knew something about it and
            that they wanted to advance it and there is some merit to this suggestion the
            President of the United States had seen this article and wanted it advanced, do you
            have any proof to do any of that?

                     CHRISTENSEN:              We just filed a lawsuit as you know on the
            first [of August] and … the defendants are entitled to answer and then we will
            proceed to discovery and we will obtain that information that we believe is out
            there and will prove Rod’s story.”

     Wheeler’s own words prove that the White House did not know and was not involved

     any scheme to publish “fake news”.       Christensen’s words demonstrate that Wigdor

     published false statements without evidentiary support. The false accusation of collusion

     with the President, Spicer, Bannon, Flores, etc., was invented out of whole cloth. Wigdor

     republished the Christensen/Wheeler interview to Wigdor’s Twitter followers:




                   d.      On August 3, 2017, Wigdor wrote an eight-page letter to British

     regulators (Ofcom), in which he repeated the false and defamatory statements about

     Butowsky. [See https://www.thedailybeast.com/fox-news-fake-news-could-doom-rupert-


                                                86
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 87 of 95 PageID #: 649



     murdochs-dream].     Wigdor’s letter to Ofcom, inter alia, states that “Butowsky’s

     representations suggest something more than ‘low’ broadcasting standards. His claims

     suggest a failure to adhere to any standards. Fox must account for this failure and

     demonstrate why the public should have confidence in its commitment to broadcasting

     standards.”

                   e.      On Tuesday, August 8, 2017, the New York Times published an

     expose entitled, “Fox Is Said to Have Declined to Settle Suits for $60 Million”.

     https://www.nytimes.com/2017/08/08/business/media/fox-is-said-to-have-declined-to-

     settle-suits-for-60-million.html]. The article describes Wigdor’s motive for defaming

     Butowsky. The New York Times reported that:

            “At a confidential mediation proceeding in late July [2017] 34, the lawyer Douglas
            H. Wigdor asked for more than $60 million to settle several disputes with Fox
            News and 21st Century Fox, according to two people familiar with the matter.
            Mr. Wigdor proposed that the settlement be paid in a lump sum, giving him the
            discretion to distribute the payments, according to one of the people.

            Those cases included gender and racial-discrimination lawsuits against the
            company that Mr. Wigdor had filed on behalf of more than 20 current and former
            employees in the last several months and at least one explosive complaint that had
            not yet been made public.

            The company would not accept Mr. Wigdor’s offer and no resolution was
            reached, said the people, who requested anonymity to discuss a confidential
            matter. Mr. Wigdor’s proposal to settle the disparate cases all together is
            considered unusual, as it is rare that there are multiple suits with the same lawyer
            against the same party. Also, cases typically vary greatly in their merit, making
            them difficult to value as a group.




            34
                  It was at this mediation proceeding in July 2017 that Wigdor published the
     unprivileged draft complaint containing false and defamatory statements about
     Butowsky. Wigdor published the statements in an attempt to extort a settlement of the
     Wigdor Discrimination Suits.


                                                87
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 88 of 95 PageID #: 650



             After mediation failed, Mr. Wigdor went public last week with that explosive
             case, filing a defamation and racial-discrimination lawsuit against 21st Century
             Fox and Fox News that focused on an article about the death of Seth Rich, a
             young aide for the Democratic National Committee. The suit included
             accusations that the White House and a wealthy Trump supporter pushed Fox
             News to publish an article on its website as part of a scheme to end speculation
             about the president’s ties to Russia. Mr. Wigdor brought the suit on behalf of Rod
             Wheeler, a private detective involved in the case who said that Fox News had
             fabricated quotations from him in the article. Fox News, which later retracted the
             article, has denied the claims.”

                    f.      On September 19, 2017, Wigdor spoke with CNN Media’s Oliver

     Darcy    (“Darcy”).    [http://money.cnn.com/2017/09/19/media/fox-news-court-dismiss-

     lawsuit-seth-rich/index.html].    Wigdor made the following false and defamatory

     statements to Darcy:

             “We are confident that our client will ultimately be vindicated in a public court of
             law that will expose how Fox and the individually named defendants created fake
             news in an attempt at diverting attention away from the Russian hacking scandal.”

                    g.      On September 22, 2017, the New York Times published an article

     about Wigdor’s war against Fox entitled, “Leading the Legal War Against Fox”.

     https://www.nytimes.com/2017/09/22/nyregion/douglas-wigdor-fox-news.html]. Wigdor

     did not conceal his feelings for Fox: “My view of 21st Century Fox and Fox News is that

     from top to bottom there is a systemic culture of not only discriminating against people

     based on their gender and color, but also of retaliating against them when they stand up to

     voice complaints,” he told the New York Times, reaffirming the harsh assessment of Fox.

     “Am I at war with Fox?” Widgor added, repeating a question he was asked. “Yeah, I

     guess I am.”

                    h.      On September 22, 2017, Bloomberg Businessweek published an

     article entitled, “The Trump-Loving Lawyer Who Won’t Stop Suing Fox News”.

     [https://www.bloomberg.com/news/features/2017-09-22/the-trump-loving-lawyer-who-



                                                 88
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 89 of 95 PageID #: 651



     won-t-stop-suing-fox-news].       The Bloomberg article captured Wigdor’s malice and

     disdain for “19th Century Fox”. Wigdor told Bloomberg Businessweek that “[w]hen we

     write our complaints, there’s an effort on our part to make it as colorful as possible.

     We’re writing in a way that puts the company on its heels. Because we know that these

     companies have multimillion [dollar] marketing resources.          Now we’re suing this

     company and trying to change the public perception.” Wigdor told Bloomberg that part

     of his “press strategy” was to go “on the TV news circuit. Sometimes he stages press

     conferences. Often he grants in-depth access to a single reporter from a prominent news

     outlet, on the condition that the story be embargoed until the day a suit is filed, when it

     can be set off like a firecracker.” 35

                     i.      On October 23, 2017, Wigdor appeared on CNBC’s Closing Bell.

     [https://www.youtube.com/watch?v=KgmfpGdgaTg].            The following exchange took

     place concerning Fox’s bid to acquire Sky:

                     “CNBC ANCHOR:                 I’m curious why you would be called to
             testify in this particular case. This is about them being able to buy another
             company and whether or not they are fit to buy that company. You’re suing them.
             Of course, you are going to say they are not fit. You have an axe to grind here.

                     WIGDOR:               That’s a good question. I’m glad you asked it
             actually because what they are trying to determine is whether Fox should
             purchase Sky, the Foxification of Sky. Whether they meet broadcasting
             standards, whether or not they are fit and proper. Believe it or not I have not told
             the competitions and market authority what they should or should not do. I have
             not made any recommendations, but I feel obligated that I have a lot of
             information. I have 22 clients and I believe in transparency … I’m giving them
             information. They can do with that what they feel appropriate.
             …




             35
                     Consistent with his business model, Wigdor used Folkenflik as rocket fuel
     to ignite a main stream media feeding frenzy. Wigdor’s “press strategy” was to put Fox
     on its heels in order to extort a settlement in the face of all the bad press.


                                                  89
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 90 of 95 PageID #: 652



                    CNBC ANCHOR:                  I’m coming off cynical here, but another
            part of me thinks, okay, you’re doing this to gain leverage with the company
            because you’re in negotiations with them. You can use this as leverage with
            them, to get a better settlement, maybe you don’t go [to England] the second time
            if you get decent settlements for your 22 clients.

                   WIGDOR:               I’m just trying to represent my clients zealously
            under the, under the auspices of the law. I’ve never tried to use this in my
            negotiations with them … I represent Rod Wheeler in the Seth Rich murder fake
            news case. I mean that goes to the very heart of broadcasting standards, and
            whether the British people want the Foxification of Sky is a serious issue for them
            to consider.”

                   j.      Wigdor used his Twitter account, @WigdorLaw, to simultaneously

     republish to a new target audience – Wigdor’s 421 Twitter followers – virtually every

     false and defamatory statement Wigdor ever made to main stream media and print media.

     [https://twitter.com/WigdorLaw?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ctwg

     r%5Eauthor]. Wigdor also republished every television interview given on and after

     August 1, 2017. Wigdor also retweeted and republished articles that contained false and

     defamatory statements about Butowsky. [https://www.thedailybeast.com/trump-told-fox-

     news-to-publish-seth-rich-murder-hoax-lawsuit-claims?via=twitter_page].

                   k.      In addition to Folkenflik, Twitter and Facebook, Wigdor used his

     own website to promote and republish false and defamatory statements about Butowsky.

     [https://www.wigdorlaw.com/wheeler-case-involving-fox-news-trump-administration-

     seth-rich/]. Wigdor’s website republishes multiple false and defamatory statements about

     Butowsky, including the following oft-repeated quote:




     Wigdor’s infamous quote, repeated by Folkenflik and hundreds of times by third-parties

     in articles, blogs, tweets and posts throughout the Internet, has been republished


                                                90
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 91 of 95 PageID #: 653



     numerous times in the past year, including by Newsweek on March 29, 2018 in the

     following online article:




            190.    Folkenflik and Wigdor, in furtherance of the conspiracy, acted

     intentionally, purposefully, without lawful justification, and with the express knowledge

     that they were injuring Butowsky.

            191.    Folkenflik’s joint actions with Wigdor constitute a civil conspiracy under

     Texas law.

            192.    Folkenflik and NPR are liable for both their acts of defamation committed

     in furtherance of and during the course of the conspiracy and the defamatory statements

     published by Wigdor.

            193.    As a direct result of Folkenflik’s misconduct, Butowsky suffered actual

     damages and loss, including, but not limited to, injury to and loss of business, injury to

     his reputation, insult, pain, humiliation, embarrassment, mental suffering, attorney’s fees,

     court costs, and other damages in an amount to be determined by the Jury, but not less

     than $57,000,000.00.

            194.    Butowsky has received death threats to his family, damage to his home in

     Plano, and thousands of ad hominem attacks. The ugly effect and impact of Folkenflik



                                                 91
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 92 of 95 PageID #: 654



     and Wigdor’s collusive arrangement is captured by the following Facebook post by

     Butowsky’s daughter, Lauren:




     As a direct result of Folkenflik and Wigdor’s publications, Butowsky and his family were

     attacked mercilessly on social media. “Matt Thomas” sent the following messages to

     Butowsky’s wife and son via Facebook:




     “MattThomas_zoso” tweeted the following:


                                               92
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 93 of 95 PageID #: 655




     Other tweets were far worse. The defamation devastated Butowsky.



            Butowsky alleges the foregoing based upon personal knowledge, public

     statements of others, and records in his possession. Butowsky believes that substantial

     additional evidentiary support, which is in the exclusive possession of Folkenflik, NPR,

     their sources, Wigdor and Wheeler, and their agents and other third-parties, will exist for

     the allegations and claims set forth above after a reasonable opportunity for discovery.

            Butowsky reserves the right to amend this Complaint upon discovery of

     additional instances of Folkenflik and NPR’s defamation and wrongdoing.



                        CONCLUSION AND REQUEST FOR RELIEF

            WHEREFORE, Ed Butowsky respectfully requests the Court to enter Judgment

     against Folkenflik and NPR, jointly and severally, as follows:




                                                 93
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 94 of 95 PageID #: 656



            A.     Compensatory damages in an amount to be determined by the Jury, but

     not less than $57,000,000.00;

            B.     Punitive damages in the maximum amount allowed by Texas law;

            C.     Prejudgment interest on the principal sum awarded to Plaintiff by the Jury

     from August 1, 2017 to the date of Judgment at the maximum rate allowed by law;

            D.     Postjudgment interest at the maximum rate allowed by Texas law;

            E.     Costs and such other relief as is just and proper.

                              TRIAL BY JURY IS DEMANDED


     DATED:        March 5, 2019


                                     ED BUTOWSKY,
                                     In his Individual and Professional Capacities



                                     By:    /s/ Steven S. Biss
                                            Steven S. Biss (VSB # 32972)
                                            300 West Main Street, Suite 102
                                            Charlottesville, Virginia 22903
                                            Telephone:      (804) 501-8272
                                            Facsimile:      (202) 318-4098
                                            Email:          stevenbiss@earthlink.net

                                            Counsel for the Plaintiff
                                            (Admitted Pro Hac Vice)

                                            Ty Clevenger, Esquire
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, NY 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (Fax)
                                            Email: tyclevenger@yahoo.com

                                            Counsel for the Plaintiff




                                                  94
Case 4:18-cv-00442-ALM-CMC Document 54 Filed 03/05/19 Page 95 of 95 PageID #: 657



                                    CERTIFICATE OF SERVICE

               I hereby certify that on March 5, 2019 a copy of the foregoing was filed

     electronically using the Court’s CM/ECF system, which will send notice of electronic

     filing to counsel for Defendants and all interested parties receiving notices via CM/ECF,

     and   a    copy   was   also    emailed   in    PDF   to   counsel   for   the   Defendants:

     Laura.Prather@haynesboone.com; Thomas.Williams@haynesboone.com.




                                     By:   /s/ Steven S. Biss
                                           Steven S. Biss (VSB # 32972)
                                           300 West Main Street, Suite 102
                                           Charlottesville, Virginia 22903
                                           Telephone:      (804) 501-8272
                                           Facsimile:      (202) 318-4098
                                           Email:          stevenbiss@earthlink.net

                                           Counsel for the Plaintiff
                                           (Admitted Pro Hac Vice)

                                           Ty Clevenger, Esquire
                                           Texas Bar No. 24034380
                                           P.O. Box 20753
                                           Brooklyn, NY 11202-0753
                                           (979) 985-5289
                                           (979) 530-9523 (Fax)
                                           Email: tyclevenger@yahoo.com

                                           Counsel for the Plaintiff




                                                    95
